Exhibit 10.1

 

 

 

 

REVOLVING/TERM LOAN AGREEMENT

between

EP MEDSYSTEMS, INC.,

and

PROCATH CORPORATION

and

KELTIC FINANCIAL PARTNERS, LP

 

 

 

 

Dated: as of February 28, 2008



--------------------------------------------------------------------------------

REVOLVING/TERM LOAN AGREEMENT

This REVOLVING/TERM LOAN AGREEMENT (as amended, modified or supplemented from
time to time, the “Agreement”) made as of February 28, 2008, by and among

EP MEDSYSTEMS, INC., a New Jersey corporation bearing federal employer
identification number 22-3212190 and New Jersey state organizational number
0100541773 and having its principal place of business at 575 Route 73 North,
Building D, West Berlin, Camden County, New Jersey 08091 (“MEDSYSTEMS”)

and

PROCATH CORPORATION, a New Jersey corporation bearing federal employer
identification number 22-3261466 and New Jersey state organizational number
0100568383 and having its principal place of business at 575 Route 73 North,
Building D, West Berlin, Camden County, New Jersey 08091 (“PROCATH”)

and

KELTIC FINANCIAL PARTNERS, LP, a Delaware limited partnership, with a place of
business at 580 White Plains Road, Suite 610, Tarrytown, New York 10591
(“Lender”),

W I T N E S S E S   T H A T :

WHEREAS, MEDSYSTEMS and PROCATH have requested that Lender extend a ONE MILLION
FIVE HUNDRED THOUSAND AND NO/100 ($1,500,000) DOLLAR revolving credit facility
to MEDSYSTEMS and PROCATH on a joint and several basis, the proceeds of which
will be used to repay existing indebtedness and to provide working capital and
financial support to PROCATH and MEDSYSTEMS.

WHEREAS, MEDSYSTEMS and PROCATH have also requested that Lender extend a ONE
MILLION FIVE HUNDRED THOUSAND AND NO/100 ($1,500,000) DOLLAR term loan facility
to PROCATH and MEDSYSTEMS on a joint and several basis, the proceeds of which
will be used to repay existing indebtedness and to provide working capital and
financial support to MEDSYSTEMS and PROCATH based on the value of the Mortgaged
Premises defined below.



--------------------------------------------------------------------------------

WHEREAS, Lender is willing to extend the revolving credit facility and the term
loan facility on a joint and several basis to PROCATH and MEDSYSTEMS on the
terms and subject to the conditions set forth in this Agreement.

AGREEMENT

1. DEFINITIONS. As used herein, the following terms shall have the following
meanings (terms defined in the singular shall have the same meaning when used in
the plural and vice versa):

1.1 “Account Debtor” shall mean any Person who is or may become obligated under
or on account of any Receivable.

1.2 “Affiliate” shall mean any Person: (i) which directly or indirectly through
one or more intermediaries controls, or is controlled by, or is under common
control with, either Borrower, (ii) which beneficially owns or holds 5% or more
of any class of the voting stock or other equity interest in either Borrower; or
(iii) 5% or more of the voting stock or other equity interest of which is
beneficially owned or held by either Borrower. For purposes hereof, “control”
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of a Person, whether through the
ownership of voting stock or other equity interests, by contract or otherwise.

1.3 “Authenticate” shall mean to sign or to execute or otherwise adopt a symbol,
or encrypt or similarly process a record in whole or in part, with the present
interest of the authenticating person to identify the person and adopt or accept
a Record.

1.4 “Bank Accounts” shall have the meaning given that term in Section 5.23 of
this Agreement.

1.5 “Banking Day” shall mean any day on which commercial banks are not
authorized or required to close in New York State.

1.6 “Blocked Account” shall have the meaning given that term in
Section 2.7(a)(1) of this Agreement.

1.7 “Borrowers” shall mean MEDSYSTEMS and PROCATH.

1.8 “Borrowing Base Certificate” shall mean a borrowing base certificate
substantially in the form of Exhibit A attached hereto or as otherwise
acceptable to Lender.

1.9 “Capital Expenditure” shall mean, as determined in accordance with GAAP, the
dollar amount of gross expenditures (including obligations under capital leases)
made or incurred for fixed assets, real property, plant and equipment, and all
renewals, improvements and replacements thereto (but not repairs thereof) during
any period.

1.10 “Cash Collateral” shall have the meaning given that term in Section 9.20 of
this Agreement.

 

2



--------------------------------------------------------------------------------

1.11 “Certification as to Liens” means that certification given by Borrowers
setting forth the existence or non-existence of liens filed against them.

1.12 “Code” shall mean the Internal Revenue Code of the United States.

1.13 “Collateral“ shall mean all of the Property and interests in Property
described in the General Security Agreement, and all other personal property of
Borrowers and interests of Borrowers in personal property that now or hereafter
secures the payment and performance of any of the Obligations pursuant to any of
the Loan Documents or otherwise including, without limitation, any proceeds and
insurance proceeds of the foregoing.

1.14 “Compliance Certificate“ shall mean the certificate substantially in the
form of Exhibit B attached hereto and made a part hereof.

1.15 “Contract Year” shall mean, during the term of the Revolving Loan and the
Term Loan, each consecutive twelve (12) month period commencing on the date
hereof and, in each case, ending on the date which is one day prior to the
applicable anniversary date hereof.

1.16 “Copyright Security Agreement” is a collective term which means all of the
following:

 

  (a) that certain Copyright Security Agreement executed by MEDSYSTEMS in favor
of Lender on even date herewith; and

 

  (b) all extensions, modifications, refinancings, renewals, substitutions,
replacements and/or redatings of either of the foregoing thereof made with the
written consent of Lender from time to time hereafter.

1.17 “Default” shall mean an event or condition the occurrence of which would,
with the lapse of time or the giving of notice, or both, become an Event of
Default, whether or not Lender has declared an Event of Default to have
occurred.

1.18 “Deposit Account” shall have the meaning given to such term in the UCC in
effect from time to time in the State of New York.

1.19 “EBITDA” shall mean Borrowers’ consolidated total income before interest
expense, taxes, depreciation and amortization, all calculated in accordance with
GAAP.

1.20 “Eligible Inventory” shall mean Inventory which has been identified and
described to Lender’s satisfaction, is represented by Borrowers (by their
acceptance of Revolving Loan Advances thereon) as meeting all of the following
criteria on the date of any Revolving Loan Advance based thereon and thereafter
while any Obligation is outstanding, and is in all other respects acceptable to
Lender in Lender’s sole and absolute discretion exercised in good faith:

 

  (a) Borrowers are the sole owner of the Inventory; none of the Inventory is
being held or shipped by Borrowers on a consignment or approval basis; Borrowers
have not sold, assigned or otherwise transferred all or any portion thereof; and
none of the Inventory is subject to any claim, lien or security interest or
subject to any licensing or other such agreement.

 

3



--------------------------------------------------------------------------------

  (b) If any of the Inventory is represented or covered by any document of
title, instrument or chattel paper, Borrowers are the sole owner of all such
documents, instruments and chattel paper, all thereof are in the possession of
Borrowers, none thereof has been sold, assigned or otherwise transferred, and
none thereof is subject to any claim, lien or security interest.

 

  (c) The Inventory shall consist of saleable non-obsolete raw materials,
finished goods and purchased components with a six month supply or less
manufactured or acquired by Borrowers in the ordinary course of Borrowers’
business, as conducted on the date hereof, subject to its contract or sole
possession and located only (1) at the Mortgaged Premises and (2) at 575 Route
73 North, Building C, West Berlin, Camden County, New Jersey 08091 (premises
leased by MEDSYSTEMS) but only if landlord or bailee waivers in form and
substance acceptable to Lender have been executed and delivered to Lender by
such landlord or bailee and (3) at locations set forth in Section 5.15 of this
Agreement but only if landlord or bailee waivers in form and substance
acceptable to Lender have been executed and delivered to Lender by such landlord
or bailee and (4) at other locations acceptable to Lender in its sole and
absolute discretion exercised in good faith but only if landlord or bailee
waivers in form and substance acceptable to Lender have been executed and
delivered to Lender by the landlord or bailee of such other locations.

1.21 “Eligible Receivables” shall mean and include only Receivables of
Borrowers, the records and accounts of which are located in compliance with
Section 5.14 of this Agreement, are acceptable to Lender in Lender’s sole and
absolute discretion exercised in good faith, and that arise out of sales in the
ordinary course of Borrowers’ business, made by Borrowers to a Person which is
not an Affiliate of either Borrower nor an employee of either Borrower nor
controlled by an Affiliate of either Borrower, which are not in dispute and
which do not then violate any warranty with respect to Eligible Receivables set
forth herein or in the General Security Agreement. No Receivable shall be an
Eligible Receivable if more than ninety (90) days have passed since the original
invoice date or if the invoice was issued prior to the date that the goods or
the services described in such invoice were provided. In addition and in all
events, Lender may treat any Receivable as ineligible if:

 

  (a)

any warranty contained in this Agreement or in the General Security Agreement
with respect to Eligible Receivables or any

 

4



--------------------------------------------------------------------------------

 

warranty with respect to such Receivable contained in this Agreement or in the
General Security Agreement has been breached; or

 

  (b) the Account Debtor or any Affiliate of the Account Debtor has disputed
liability, or made any claim with respect to such Receivable or with respect to
any other Receivable due from such customer or Account Debtor to Borrowers, with
respect to any Receivable which Lender, in its sole and absolute discretion
exercised in good faith, deems material; or

 

  (c) the Account Debtor has filed a case for bankruptcy or reorganization under
the Bankruptcy Code, or if any case under the Bankruptcy Code has been filed
against the Account Debtor, or if the Account Debtor has assigned for the
benefit of creditors, or if the Account Debtor has failed, suspended business
operations, become insolvent, or had or suffered a receiver or a trustee to be
appointed for all or a significant portion of its assets or affairs; or

 

  (d) if the Account Debtor is also a supplier to or creditor of either Borrower
to the extent of the claimed right of offset or if the Account Debtor has or
asserts any right of offset with respect to any Receivable or asserts any claim
or counterclaim against either Borrower with respect to any Receivable or
otherwise, to the extent of the claimed right of offset; or

 

  (e) it arises from the sale to an Account Debtor outside the United States or
Canada (except sales to an Account Debtor located in the province of Quebec is
ineligible), unless the sale is on letter of credit, acceptance, foreign credit
insurance or other terms acceptable to Lender; or

 

  (f) fifty (50%) percent or more of the Receivables of any Account Debtor and
its Affiliates is ineligible, then all the Receivables of such Account Debtor
and its Affiliates may be deemed ineligible by Lender under this Agreement; or

 

  (g) the total unpaid Receivables of the Account Debtor exceed fifteen
(15%) percent of the amount of all Eligible Receivables, but only to the extent
of such excess; or

 

  (h) it relates to a sale of goods or services to the United States of America,
or any agency or department thereof, unless the applicable Borrower assigns its
right to payment of such Receivable to Lender, in form and substance
satisfactory to Lender, so as to comply with the Assignment of Claims Act of
1940, as amended; or

 

5



--------------------------------------------------------------------------------

  (i) it relates to sale of goods or services to a state or local governmental
authority or an agent or department thereof; or

 

  (j) it relates to intercompany sales or any Receivable due from an Affiliate
of either Borrower; or

 

  (k) it consists of a sale to an Account Debtor on consignment, bill and hold,
guaranteed sale, sale or return, sale on approval, payment plan, scheduled
installment plan, extended payment terms or any other repurchase or return
basis; or

 

  (l) the Account Debtor is located in a state in which the applicable Borrower
is deemed to be doing business under the laws of such state and which denies
creditors access to its courts in the absence of qualifications to transact
business in such state or of the filing of any reports with such state, unless
the applicable Borrower has qualified as a foreign corporation authorized to do
business in such state or has filed all required reports; or

 

  (m) the Receivable is evidenced by chattel paper or an instrument of any kind,
or has been reduced to judgment; or

 

  (n) the Receivable arises from a sale of goods or services to an individual
who is purchasing such goods primarily for personal, family or household
purposes; or

 

  (o) if Lender believes, in its sole and absolute judgment, that collection of
such Receivable is insecure or that such Receivable may not be paid by reason of
the Account Debtor’s financial inability to pay.

1.22 “Environment” shall mean any water or water vapor, any land surface or
subsurface, air, fish, wildlife, biota and all other natural resources.

1.23 “Environmental Laws” shall mean all federal, state and local environmental,
land use, zoning, health, chemical use, safety and sanitation laws, statutes,
ordinances and codes relating to the protection of the Environment and/or
governing the use, storage, treatment, generation, transportation, processing,
handling, production or disposal of “hazardous substances” and the rules,
regulations, policies, guidelines, interpretations, decisions, orders and
directives of federal, state and local governmental agencies and authorities
with respect thereto.

1.24 “Equipment” shall have the meaning given that term in the UCC;

1.25 “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

 

6



--------------------------------------------------------------------------------

1.26 “Events of Default” shall have the meaning set forth in Article 12 of this
Agreement.

1.27 “Fiscal Year” shall mean with respect to any Person, a year of 365 or 366
days, as the case may be, ending on the last day of December in any calendar
year.

1.28 “GAAP” shall mean generally accepted accounting principles consistently
applied and maintained throughout the period indicated and consistent with the
prior financial practice of Borrowers, except for changes mandated by the
Financial Accounting Standards Board or any similar accounting authority of
comparable standing. Whenever any accounting term is used herein which is not
otherwise defined, it shall be interpreted in accordance with GAAP.

1.29 “General Security Agreement” shall mean the general security agreement of
even date herewith executed and delivered by Borrowers to Lender, as the same
may be amended, modified or supplemented from time to time.

1.30 “Governmental Rules” shall have the meaning given to such term in
Section 5.25 of this Agreement.

1.31 “Indebtedness” shall mean and include all obligations for borrowed money of
any kind or nature, including funded debt and unfunded liabilities, contingent
obligations under guaranties or letters of credit, and all obligations for the
acquisition or use of any fixed asset, including capitalized leases, or
improvements which are payable over a period longer than one year, regardless of
the term thereof or the Person or Persons to whom the same is payable.

1.32 “Inventory” shall have the meaning given to such term in the General
Security Agreement.

1.33 “Loan Documents” shall mean this Agreement, the Certification as to Liens,
the Copyright Security Agreement, the General Security Agreement, the Mortgage,
the Patent Security Agreement, the Revolving Note, the Term Note, the Trademark
and Tradename Agreement and all other documents and instruments to be delivered
by Borrowers or any other Person under this Agreement or in connection with the
Revolving Loan and the Term Loan or any other Indebtedness or Obligations of
Borrowers to Lender, as the same may be amended, modified or supplemented from
time to time.

1.34 “Lockbox” shall mean the account or accounts established by Borrowers
pursuant to the lockbox agreement among Borrowers, Lender and a financial
institution with which the applicable Borrower maintains a depository account
into which the proceeds of all Collateral are to be deposited.

1.35 “Material Adverse Effect” shall mean (a) the occurrence of any event or the
existence of any condition which, in the sole and absolute discretion of Lender
exercised in good faith, (1) materially and adversely changes the business,
condition (financial or otherwise), creditworthiness, operations, performance or
properties of MEDSYSTEMS or (2)

 

7



--------------------------------------------------------------------------------

materially impairs the ability of MEDSYSTEMS to discharge its obligations under
the Revolving Loan or (b) the occurrence of any event or the existence of any
condition which, in the sole and absolute discretion of Lender exercised in good
faith, (1) materially and adversely changes the business, condition (financial
or otherwise), creditworthiness, operations, performance or properties of
PROCATH or (2) materially impairs the ability of PROCATH to discharge its
obligations under the Term Loan or (c) the occurrence of any event or the
existence of any condition which, in the sole and absolute discretion of Lender
exercised in good faith, materially impairs the value, collectability or
salability of the Collateral or the perfection or priority of the liens and
security interests granted to Lender herein or which causes Lender to deem
itself insecure or (d) the occurrence of any event or the existence of any
condition which, in the sole and absolute discretion of Lender exercised in good
faith, materially impairs the ability of Borrowers, as a whole, to pay or
perform the Obligations in accordance with their terms.

1.36 “Maximum Facility” shall mean THREE MILLION AND NO/100 ($3,000,000)
DOLLARS.

1.37 “Mortgage” shall mean that certain mortgage against the Mortgaged Premises
dated even date herewith and executed by PROCATH (with the consent and lease
subordination executed by PROCATH) for the benefit of Lender so as to secure the
repayment of the Obligations and all extensions, modifications, refinancings,
renewals, substitutions, replacements and/or redatings thereof made with the
written consent of Lender.

1.38 “Mortgaged Premises” means the Mortgaged Premises described in the Mortgage
and commonly known as 575 Route 73 North, Building D, Berlin, Camden County, New
Jersey 08091.

1.39 “Notice of Borrowing” shall mean a borrowing request in a Record
substantially in the form of Exhibit C attached hereto.

1.40 “Obligations” shall mean and include the payment and performance of all
loans (including the Revolving Loan and the Term Loan), advances, debts,
liabilities, obligations, covenants and duties owing by either Borrower, whether
jointly or severally, to Lender of any kind or nature, present or future,
whether or not evidenced by any note, guaranty or other instrument, whether or
not arising under this Agreement, the other Loan Documents or under any other
agreement or by operation of law, whether or not for the payment of money,
whether arising by reason of an extension of credit, opening, guaranteeing or
confirming of a letter of credit, loan, guaranty, indemnification or in any
other manner, whether direct or indirect (including those acquired by purchase
or assignment), absolute or contingent, due or to become due, now due or
hereafter arising and howsoever acquired including, without limitation, all
interest, charges, expenses, commitment, facility, collateral management or
other fees, attorneys’ fees and expenses, consulting fees and expenses and any
other sum chargeable to either Borrower, whether jointly or severally, and
whether under this Agreement, the other Loan Documents or any other agreement
with Lender.

1.41 “Patent Security Agreement” is a collective term which means all of the
following:

 

  (a) that certain Patent Security Agreement executed by MEDSYSTEMS in favor of
Lender on even date herewith;

 

8



--------------------------------------------------------------------------------

  (b) that certain Patent Security Agreement executed by PROCATH in favor of
Lender on even date herewith; and

 

  (c) all extensions, modifications, refinancings, renewals, substitutions,
replacements and/or redatings of either of the foregoing thereof made with the
written consent of Lender from time to time hereafter.

1.42 “Person” shall mean an individual, partnership, limited liability company,
limited liability partnership, corporation, joint venture, joint stock company,
land trust, business trust or unincorporated organization, or a government or
agency or political subdivision thereof.

1.43 “Plan” shall mean an employee benefit plan or other plan now or hereafter
maintained for employees of either Borrower or any subsidiary of either Borrower
and covered by Title IV of ERISA.

1.44 “Pledge of Cash Collateral” shall have the meaning given that term in
Section 9.20 of this Agreement.

1.45 “Property” shall have the meaning given such term in the General Security
Agreement.

1.46 “Receivables” shall have the meaning given to such term in the General
Security Agreement.

1.47 “Reconciliation Report” shall mean a report in form satisfactory to Lender,
reconciling Borrowers’ month-end Receivable agings, payable agings and Inventory
listings to Borrowers’ monthly financial statements, and including (but only if
requested) bank reconciliations.

1.48 “Record” shall mean information that is inscribed on a tangible medium or
which is stored in an electronic or other medium and is retrievable in
perceivable form. If Lender so specifies with respect to a particular type of
Record, that type of Record shall be signed or otherwise authenticated by the
applicable Borrower.

1.49 “Reportable Event” shall have the meaning assigned to that term in Title IV
of ERISA.

1.50 “Revolving Loan” shall mean the revolving loan facility extended by Lender
to Borrowers, jointly or severally, pursuant to Article 2 of this Agreement, and
all Revolving Loan Advances disbursed by Lender thereunder and all interest
thereon and all fees, costs and expenses payable by Borrowers in connection
therewith.

 

9



--------------------------------------------------------------------------------

1.51 “Revolving Loan Advance” shall mean any loan or advance made by Lender in
connection with the Revolving Loan.

1.52 “Revolving Loan Borrowing Capacity” shall have the meaning set forth in
Section 2.1 of this Agreement.

1.53 “Revolving Loan Interest Rate” shall mean the per annum rate equal to the
greater of: (a) the prime rate published in the “Money Rates” column of The Wall
Street Journal from time to time or, in the event that The Wall Street Journal
is not available at any time, such rate published in another publication as
determined by Lender plus 175 basis points (1.75%) or (b) eight percent
(8.00%)—in each instance calculated on the basis of a year consisting of 360
days and paid for the number of days actually elapsed.

1.54 “Revolving Note” shall mean Borrowers’ joint and several promissory note
dated on or about even date herewith and given by Borrowers to Lender to
evidence the Revolving Loan Advances, as such note may from time to time be
extended, modified, refinanced, renewed, substituted, replaced and/or redated
with the written consent of Lender.

1.55 “Solvent” shall mean when used with respect to any Person, such Person
(i) owns Property the fair value of which is greater than the amount required to
pay all of such Person’s Indebtedness (including contingent debts), (ii) owns
property the present fair salable value of which is greater than the amount that
will be required to pay the probable liabilities of such Person on its then
existing Indebtedness as such become absolute and matured, (iii) is able to pay
all of its Indebtedness as such Indebtedness matures, and (iv) has capital
sufficient to carry on its then existing business.

1.56 “Term Loan” shall mean the $1,500,000 term loan extended by Lender to
Borrowers jointly and severally pursuant to Article 2 of this Agreement, and all
interest thereon and all fees, costs and expenses payable by Borrowers in
connection therewith.

1.57 “Term Loan Collateral Deficiency” shall mean the following:

(a) on days that a Borrowing Base Certificate is submitted by Borrowers to
Lender, the amount by which the outstanding principal amount of the Term Loan
exceeds the sum of (1) up to eighty-five (85%) percent of the net face amount of
Borrowers’ Eligible Receivables (as set forth in the aforesaid Borrowing Base
Certificate) PLUS (2) the lesser of $250,000 or up to twenty-five (25%) percent
of the Value of Borrowers’ Eligible Inventory (as set forth in the aforesaid
Borrowing Base Certificate with Value meaning the lesser of cost or the fair
market value of such Inventory) PLUS (3) the lesser of $500,000 or 75% of the
fair market value of the Mortgaged Premises based on an appraisal satisfactory
to Lender prepared by an independent appraiser satisfactory to Lender and
obtained at Borrowers’ expense; and

(b) on days that a Borrowing Base Certificate is not submitted by Borrowers to
Lender, the amount by which the outstanding principal amount of the Term Loan
exceeds the sum of (1) up to eighty-five (85%) percent of the net face amount of
Borrowers’ Eligible Receivables as shown in the last Borrowing Base Certificate
submitted by Borrowers

 

10



--------------------------------------------------------------------------------

to Lender LESS (2) 85% of Borrowers’ cash collections of Accounts Receivable
received from the date of the last Borrowing Base Certificate submitted by
Borrowers to Lender (determined by reference to Borrowers’ records as available
to Lender) PLUS (3) the lesser of $250,000 or up to twenty-five (25%) percent of
the Value of Borrowers’ Eligible Inventory (Value meaning the lesser of cost or
the fair market value of such Inventory) PLUS (4) the lesser of $500,000 or 75%
of the fair market value of the Mortgaged Premises based on an appraisal
satisfactory to Lender prepared by an independent appraiser satisfactory to
Lender and obtained at Borrowers’ expense.

1.58 “Term Loan Interest Rate” shall mean the per annum rate equal to the
greater of: (a) the prime rate published in the “Money Rates” column of The Wall
Street Journal from time to time or, in the event that The Wall Street Journal
is not available at any time, such rate published in another publication as
determined by Lender plus 200 basis points (2.00%) or (b) eight and one-quarter
percent (8.25%)—in each instance calculated on the basis of a year consisting of
360 days and paid for the number of days actually elapsed.

1.59 “Term Note” shall mean Borrowers’ joint and several promissory note dated
on or about even date herewith and given by Borrowers to Lender to evidence the
Term Loan, as such note may from time to time be extended, modified, refinanced,
renewed, substituted, replaced and/or redated with the written consent of
Lender.

1.60 “Termination Date” shall mean the earlier of the date which is the third
anniversary of the date hereof, or the date on which Lender terminates this
Agreement pursuant to Section 12.1 of this Agreement.

1.61 “Termination Notice” as defined in Section 3.6 of this Agreement.

1.62 “Trademark and Tradename Agreement” is a collective term which means all of
the following:

(a) that certain Trademark and Tradename Security Agreement executed by
MEDSYSTEMS in favor of Lender on even date herewith; and

(b) all extensions, modifications, refinancings, renewals, substitutions,
replacements and/or redatings of either of the foregoing thereof made with the
written consent of Lender from time to time hereafter.

1.63 “UCC” means the Uniform Commercial Code as in effect from time to time.

2. THE REVOLVING LOAN AND THE TERM LOAN.

2.1 Revolving Loan Advances.

(a) Subject to the terms and conditions of this Agreement (including without
limitation subsection (b) and subsection (c) below) and relying upon the
representations

 

11



--------------------------------------------------------------------------------

and warranties set forth in this Agreement, for so long as no Default or Event
of Default exists, Lender shall lend in its discretion to MEDSYSTEMS and PROCATH
on the request of MEDSYSTEMS (acting as agent for itself and for PROCATH), a sum
(“Revolving Loan Borrowing Capacity”) equal to the lesser of:

 

  (1) ONE MILLION FIVE HUNDRED THOUSAND AND NO/100 ($1,500,000) DOLLARS, or

 

  (2) the sum of (i) up to eighty-five (85%) percent of the net face amount of
Borrowers’ Eligible Receivables PLUS (ii) the lesser of $250,000 or up to
twenty-five (25%) percent of the Value of Borrowers’ Eligible Inventory PLUS
(iii) the lesser of $500,000 or 75% of the fair market value of the Mortgaged
Premises based on an appraisal satisfactory to Lender prepared by an independent
appraiser satisfactory to Lender and obtained at Borrowers’ expense LESS
(iv) the outstanding principal amount of the Term Loan. Value shall mean the
lesser of cost or the fair market value of such Inventory. If the calculation
set forth in this subparagraph (2) results in a negative number, such amount is
intended to be the Term Loan Collateral Deficiency for purposes of this
Agreement and Section 9.20 below. In such case, Borrowers will be required to
comply with the provisions of Section 9.20 below as they relate to the existence
of any such Term Loan Collateral Deficiency. Borrowers will not be permitted to
borrow under the Revolving Loan until Borrowers cure the Term Loan Collateral
Deficiency. Borrowers’ failure for any reason to cure the Term Loan Collateral
Deficiency in the manner required by Section 9.20 below shall be an Event of
Default hereunder.

(b) (1) Within the limits of the Revolving Loan Borrowing Capacity and subject
to the limitations set forth in this Agreement, MEDSYSTEMS (acting as agent for
itself and for PROCATH) may borrow, repay and reborrow Revolving Loan Advances.

(2) Within the limits of the Revolving Loan Borrowing Capacity and subject to
the limitations set forth in this Agreement, PROCATH (acting through MEDSYSTEMS
as agent for PROCATH) may borrow, repay and reborrow Advances.

(c) The fact that only one Revolving Loan account may be charged on Lender’s
books in no way alters or lessens the joint and several liability of both
Borrowers under this Agreement for the performance and payment of all the
Obligations, it being understood (as also set forth in Section 2.10 below) that
EACH BORROWER IS JOINTLY AND SEVERALLY AND UNCONDITIONALLY LIABLE AS A GUARANTOR
OF THE PAYMENT AND PERFORMANCE OF THE OBLIGATIONS OF THE OTHER BORROWER, SUCH
“GUARANTY” LIABILITY BEING ONE OF PAYMENT, AND NOT MERELY ONE OF COLLECTION

 

12



--------------------------------------------------------------------------------

(d) The foregoing shall not prohibit MEDSYSTEMS from transferring and
distributing any Revolving Loan proceeds received by it to PROCATH so long as
such transfer and distribution is made in the ordinary course of MEDSYSTEMS’
business. The foregoing shall not prohibit PROCATH from transferring and
distributing any Revolving Loan proceeds received by it to MEDSYSTEMS so long as
such transfer and distribution is made in the ordinary course of PROCATH’s
business.

2.2 Overline.

(a) Borrowers acknowledge that Lender has advised Borrowers of each and all of
the following:

(1) Lender does not intend to permit Borrowers either separately or in the
aggregate to incur Obligations at any time in an outstanding principal amount
exceeding the Maximum Facility.

(2) With respect to the Revolving Loan, Lender does not intend to permit
Borrowers either separately or in the aggregate (i) to borrow at any time that
there exists a Term Loan Collateral Deficiency not cured in the manner required
by Section 9.20 below or (ii) to at any time have Revolving Loan Advances
outstanding in a principal amount which exceeds the Revolving Loan Borrowing
Capacity or which creates or results in a Term Loan Collateral Deficiency.

(3) Lender does not intend to permit the existence of any Term Loan Collateral
Deficiency which is not cured in the manner required by Section 9.20 below.

(b) Notwithstanding the foregoing, it is agreed that should the Obligations of
Borrowers to Lender incurred under the Revolving Loan exceed the Revolving Loan
Borrowing Capacity or should the Obligations of Borrowers to Lender incurred
under the Revolving Loan and the Term Loan exceed the Maximum Facility then, all
such Obligations in excess of the Revolving Loan Borrowing Capacity or the
Maximum Facility shall (a) constitute Obligations under this Agreement, (b) be
entitled to the benefit of all security and protection under this Agreement and
the other Loan Documents, (c) be secured by the Collateral and (d) be payable
immediately without notice or demand by Lender.

2.3 Reserves. The Revolving Loan Borrowing Capacity shall be subject to such
reserves as Lender shall deem necessary and proper in Lender’s sole and absolute
discretion exercised in good faith. Reserves may be established by Lender from
time to time in such manner (including reduction of the advance rates set forth
in Subsection 2.1(a) above) and for such reasons as Lender may determine from
time to time in Lender’s sole and absolute discretion. Payments, deposits,
guaranties or indemnifications made by Lender under any reimbursement agreement,
guaranty or similar instrument made in respect of any such instrument may be
treated by Lender as Revolving Loan Advances to Borrowers under this Agreement.

 

13



--------------------------------------------------------------------------------

2.4 Manner of Borrowing.

(a) Borrowers have requested that, as a convenience to each of them, all
requests for Advances and the extension of any other financial accommodations to
any of them under this Agreement shall be made only by MEDSYSTEMS, acting in its
capacity as agent for itself and for PROCATH.

(b) In furtherance of the foregoing, Borrowers hereby direct, and Lender hereby
agrees, that the making of Advances and the extension of any other financial
accommodations extended to either Borrower under this Agreement shall be made by
MEDSYSTEMS, acting in its capacity as agent as aforesaid.

(c) Borrowers further authorize MEDSYSTEMS, acting in its capacity as agent as
aforesaid, to designate any Advance received hereunder and any other financial
accommodation extended hereunder as having been made, issued or extended for the
account of the Borrower designated by MEDSYSTEMS.

(d) In the absence of any such designation, the request will be deemed to have
been made on behalf of MEDSYSTEMS for itself.

(e) Notwithstanding MEDSYSTEMS’ designation (or lack of a designation) as it
relates to any such Advance or any such other financial accommodation as having
been made or extended for the account of a designated Borrower, Lender will
charge the joint and several Revolving Loan account of all Borrowers and may in
addition charge a specific loan account of either Borrower also.

(f) The authority of MEDSYSTEMS, acting in its capacity as agent as aforesaid,
to so request Advances or other financial accommodations on behalf of, and to
bind, Borrowers, shall continue unless and until Lender’s actual receipt of
written notice from both Borrowers as to the termination of such authority,
which notice must be signed by the respective President of each Borrower, and
which notice must be binding on both Borrowers and shall be effective only as to
Advances made or financial accommodations extended more than sixty (60) days
following Lender’s receipt of such notice. Borrowers understand that Lender’s
receipt of any such written notice constitutes an Event of Default under the
Loan Agreement.

(g) Notwithstanding the foregoing, it is the intent of this Agreement that each
entity named as Borrower shall be considered individually and collectively as a
“Borrower” hereunder regardless whether either such entity actually receives the
proceeds of the Revolving Loan Advances made hereunder or any financial
accommodation provided hereunder and regardless which entity is the source of
any Collateral, it being further intended that each entity named as “Borrower”
is and shall be jointly and severally liable as a “Borrower” for the payment of
all Obligations.

(h) Each Advance shall be requested in an Authenticated Record sent via
facsimile or electronic transmission including, without limitation, via e-mail
by a Notice of Borrowing executed by an authorized officer of MEDSYSTEMS, not
later than 11:00 a.m. Eastern Time on any Banking Day on which a Revolving Loan
Advance is requested. Provided

 

14



--------------------------------------------------------------------------------

that the Borrowers shall have satisfied all conditions precedent set forth in
this Agreement, including the reaffirmation of the representations and
warranties and covenants as required under Article 10 of this Agreement, and the
Borrowers shall have sufficient Revolving Loan Borrowing Capacity to permit an
Advance under this Agreement in accordance with Section 2.1 of this Agreement,
Lender shall make the Advance to the Borrowers in the amount requested in the
Authenticated Record by MEDSYSTEMS in immediately available funds for credit to
any account (other than a payroll account) of MEDSYSTEMS as agent as aforesaid
at a bank in the United States of America as MEDSYSTEMS may specify (provided,
however, that the Borrowers shall pay Lender its usual and customary fees for
such transfer). Lender shall not be responsible for any failure of any amount so
transferred to be credited to any such account, unless such failure is due to
Lender’s gross negligence or willful misconduct.

2.5 Term Loan. Lender agrees to extend the Term Loan on a joint and several
basis to Borrowers on the terms and conditions set forth in this Agreement. The
Term Loan will bear interest at the rate and will be repaid as set forth herein
and in the Term Note.

2.6 Evidence of Borrowers’ Obligations.

(a) Borrowers’ joint and several obligation to pay principal of, and interest
on, the Revolving Loan Advances made to Borrowers shall be evidenced by the
Revolving Note.

(b) Borrowers’ joint and several obligation to pay principal of, and interest
on, the Term Loan shall be evidenced by the Term Note.

(c) In addition to being evidenced by the Revolving Note, all Revolving Loan
Advances made by Lender under the Revolving Loan and all interest due on the
Revolving Loan and all other amounts due under the Revolving Loan and this
Agreement and all payments made on account of principal and/or interest and/or
such other amounts may be entered by Lender on its records. The aggregate unpaid
principal and/or interest and/or other amounts entered and shown on Lender’s
records shall further evidence the principal and/or interest and/or other
amounts owing and unpaid on the Revolving Loan and this Agreement.

(d) In addition to being evidenced by the Term Note, the Term Loan advance made
by Lender under the Term Loan and all interest due on the Term Loan and all
other amounts due under the Term Loan and this Agreement and all payments made
on account of principal and/or interest and/or such other amounts may be entered
by Lender on its records. The aggregate unpaid principal and/or interest and/or
other amounts entered and shown on Lender’s records shall further evidence the
principal and/or interest and/or other amounts owing and unpaid on the Term Loan
and this Agreement.

2.7 Collections/Balance/Statements, etc.

(a) Collection and Remittance.

(1) Borrowers agree to and shall establish and maintain, and hereby permits
Lender to establish and maintain, one or more demand deposit accounts in

 

15



--------------------------------------------------------------------------------

Lender’s name at one or more other financial institutions of Lender’s choosing.
Included in the foregoing is any demand deposit account created and utilized by
Lender by operation of Section 9.20 below because of the existence of any Term
Loan Collateral Deficiency. Each such demand deposit account is called a
“Blocked Account” in this Agreement. Borrowers agree that each Blocked Account
is owned by Lender and holds funds of Lender and not funds of either Borrower.
Each Borrower understands, acknowledges and agrees that it has rights in and to
a Blocked Account only to the extent that funds in any such account exceeds the
Obligations after this Agreement has been terminated and the Obligations have
been indefeasibly paid in full. Each Borrower hereby authorizes Lender to effect
the repayment of the Obligations on a continuing and continual basis, either
daily or on another frequency determined by Lender, by Lender’s transfer,
withdrawal or “sweep” of all funds on deposit in the Blocked Accounts.

(2) Each Borrower also covenants and agrees that it shall open a Lockbox over
which Lender shall have the sole power of withdrawal. On the date hereof,
Lockboxes are maintained as set forth on Schedule 2.6. All proceeds of
Collateral whether cash, checks, drafts, notes, acceptances or other forms of
payment, if received by either Borrower, shall be received by the applicable
Borrower in trust for Lender, and each Borrower agrees to deliver or cause to be
delivered, such payments forthwith, in the identical form in which received, to
Lender or to the Lockbox, as Lender shall require from time to time. Collected
funds in the Lockbox shall be swept daily and the proceeds deposited to the
Blocked Accounts to be processed against the Obligations as aforesaid or
deposited into an account of Lender or of either Borrower as Lender shall elect.

(b) Determination of Balance of Revolving Loan. In determining the outstanding
balance of the Revolving Loan, (i) available funds in the Lender’s account at
Harris Trust and Savings Bank, Chicago, Illinois 60690, Account Name: Keltic
Financial Partners, LP, Account No. 3117009, ABA #071000288 (or such other
account as Lender may direct from time to time), before 2 p.m. Eastern Time of a
Banking Day will be credited on that Banking Day, and thereafter on the
following Banking Day, and shall be applied to pay late charges, accrued and
unpaid interest, principal, escrows (if any), and any other fees, costs and
expenses and other of the Obligations for which Borrowers are obligated to
Lender, in such order as Lender may elect from time to time in its sole
discretion; (ii) any other form of funds received by Lender will be credited and
applied as set forth above on the Banking Day when Lender has received
notification that such funds are collected and available to Lender if before 2
p.m. (Eastern Time), and thereafter on the following Banking Day; (iii) all
credits shall be conditional upon final payment to Lender in cash or solvent
credits of the items giving rise to them and, if any item is not so paid, the
amount of any credit given for it shall be charged to the balance of the
Revolving Loan whether or not the item is returned; and (iv) for the purpose of
computing interest on the Revolving Loan and other Obligations, interest shall
continue to accrue on the amount of any payment credited to the Revolving Loan
balance by Lender for a period of two (2)Banking Days after the date so
credited.

2.8 Payment on Termination Date. Notwithstanding anything herein to the
contrary, the entire outstanding principal balance of the Revolving Loan and the
Term Loan, plus all accrued and unpaid interest thereon and all fees and other
amounts payable under this Agreement and the Loan Documents, shall be due and
payable in full, on the Termination Date.

 

16



--------------------------------------------------------------------------------

2.9 Borrowers’ Absolute Guaranty Obligations.

(a) Guaranty of Payment. As it relates to each Borrower’s Obligations owed to
Lender, the other Borrower hereby absolutely, unconditionally and irrevocably
guarantees to Lender as a primary obligor and not as a mere surety the punctual
payment and performance of all those Obligations.

(b) Obligations Unconditional. The aforesaid guaranty obligations (the
“Guaranty”) shall remain in full force and effect until all Obligations and all
sums due hereunder are paid in full, irrespective of any interruptions in the
business relationships of either Borrower with Lender. Each Borrower’s Guaranty
hereunder shall not be affected, modified or impaired by any state of facts or
the happening from time to time of any event, including, without limitation, any
of the following, whether or not with notice to or the consent of either
Borrower:

 

  (1) the invalidity, irregularity, illegality or unenforceability of, or any
defect in any Loan Document or any Collateral;

 

  (2) any present or future law or order of any government (de jure or de facto)
or of any agency thereof purporting to reduce, amend or otherwise affect any
Loan Document or any other obligation of either Borrower or any other guarantor
of the Obligations or any other terms of payment;

 

  (3) Lender’s waiver compromise, settlement, release or termination of any or
all of the obligations, covenants or agreements of the other Borrower under any
Loan Document or of any other guarantor of the Obligations or any part thereof,
or of any other party who has given collateral as security for the payment of
the Obligations or any part thereof

 

  (4) Lender’s failure to give notice to either Borrower of the occurrence of an
event of default under any Loan Document;

 

  (5) the loss, impairment by Lender, release by Lender (whether with or without
consideration), sale, exchange, surrender or other change in any Collateral;

 

  (6) the extension of the time for payment of any principal of or interest on
the Obligations or of the time for performance of any other obligations,
covenants or agreements under or arising out of any Loan Document or the
extension or the renewal of any thereof;

 

17



--------------------------------------------------------------------------------

  (7) the modification or amendment (whether material or otherwise) of any
obligation, covenant or agreement set forth in any Loan Document;

 

  (8) the performance of, or the omission to perform, any of the actions
referred to in any Loan Document;

 

  (9) any failure, omission or delay on the part of Lender to enforce, assert or
exercise any right, power or remedy conferred on the Lender in any Loan
Document;

 

  (10) the voluntary or involuntary liquidation, dissolution, sale or other
disposition of all or substantially all the assets, marshaling of assets and
liabilities, receivership, insolvency, bankruptcy, assignment for the benefit of
creditors, reorganization, arrangement, composition with creditors or
readjustment of, or other similar proceedings affecting either Borrower or the
assets of either of them, or any allegation or contest of the validity of any
Loan Document;

 

  (11) the default or failure of either Borrower to fully perform any
obligations set forth herein;

 

  (12) any event or action that would, in the absence of this paragraph, result
in the release or discharge of either Borrower from the performance or
observance of any Guaranty obligation, covenant or agreement contained herein
(other than payment in full of the Obligations or a written release provided by
Lender to the applicable Borrower); or

 

  (13) any other circumstances which might otherwise constitute a legal or
equitable discharge or defense of a surety or a guarantor.

(c) Waiver by the Borrowers (as Guarantors). Each Borrower (in its capacity as a
guarantor) hereby waives:

 

  (1) notice of acceptance of the Guaranty;

 

  (2) diligence, presentment and demand for payment of any of the Obligations;

 

  (3) protest and notice of protest, dishonor or default with respect to any
sums due under any of the Obligations;

 

18



--------------------------------------------------------------------------------

  (4) any and all notices to which either Borrower (in its capacity as a
guarantor) might otherwise be entitled;

 

  (5) any demand for payment under the Guaranty;

 

  (6) any and all defenses to payment including, without limitations any
defenses and counterclaims of either of the Borrowers or any other guarantor of
the Obligations based upon fraud, negligence or the failure of any condition
precedent or claims of offset or defenses involving the invalidity, irregularity
or unenforceability of all or any part of the liabilities herein guaranteed or
any defense otherwise available to either of the Borrowers or any other
guarantor of the Obligations.

Until such time as the Obligations are paid in full and the Lender has received
all other sums due under the terms of the Loan Documents, each Borrower waives
any and all rights of subrogation, reimbursement, indemnity, exoneration,
contribution or any other claim which either Borrower may now or hereafter have
against the other Borrower or any other person directly or contingently liable
for the Obligations guaranteed hereunder, or against or with respect to the
property of either Borrower (including, without limitation, property
collateralizing the Obligations), arising from the existence or performance of
the Guaranty and whether or not such claim, right or remedy arises in equity,
under contract, by statute, under common law or otherwise.

(d) Nature of Guaranty. The Guaranty is a guaranty of payment and not of
collection and each Borrower hereby waives the right to require that any action
be brought first against the other Borrower or any other person directly or
contingently liable for the Obligations guaranteed hereunder, or to require that
resort be made to any security or to any balance of any deposit account or
credit on the books of Lender in favor of either of the Borrowers or of any
other person directly or contingently liable for the Obligations guaranteed
hereunder.

(e) Continuation of Guaranty. Each Borrower further agrees that the Guaranty
obligations hereunder shall continue to be effective or reinstated, as the case
may be, if at any time payment or any part thereof of any sums due under any of
the Obligations is rescinded or must otherwise be restored by Lender upon the
bankruptcy or reorganization of either of the Borrowers, or any other person
directly or contingently liable for the Obligations guaranteed hereunder, or
otherwise.

2.10 Subordination of Debt. Each Borrower hereby subordinates to the prior
payment of the Obligations any and all indebtedness now or hereafter owed to it
by the other Borrower. Each Borrower also agrees with Lender that, from and
after the date whereon Lender notifies such Borrower that an Event of Default
has occurred hereunder and is continuing, such Borrower shall not demand or
accept any payment from the other Borrower of any such indebtedness, shall not
claim any offset or other reduction of the guarantying Borrower’s liabilities
hereunder because of any such indebtedness and shall not take any action

 

19



--------------------------------------------------------------------------------

to obtain any interest in any of the Collateral; provided, however, that, if
Lender so requests, such indebtedness shall be collected, enforced and received
by the guarantying Borrower as trustee for Lender and paid over to Lender on
account of the Obligations, but without reducing or affecting in any manner the
Guaranty liability of the guarantying Borrower under the other provisions of the
Guaranty except to the extent the Obligations shall have been reduced by such
payment.

3. LENDER’S COMPENSATION.

3.1 Interest on Revolving Loan Advances. Borrowers shall pay interest monthly,
in arrears, on the first day of each month, commencing April 1, 2008, on the
average daily unpaid principal amount of the Revolving Loan at a fluctuating
rate which is equal to the Revolving Loan Interest Rate. Notwithstanding the
foregoing, on and after the occurrence of an Event of Default, Borrowers shall
pay interest on the Revolving Loan at a rate which is three and one-half percent
(3.5%) per annum above the Revolving Loan Interest Rate; provided, however, in
no event shall any interest to be paid under this Agreement or under any Loan
Document exceed the maximum rate permitted by law.

3.2 Interest on Term Loan. Borrowers shall pay interest monthly, in arrears, on
the first day of each month, commencing April 1, 2008, on the outstanding unpaid
principal amount of the Term Loan at a fluctuating rate which is equal to the
Term Loan Interest Rate. Notwithstanding the foregoing, on and after the
occurrence of an Event of Default, Borrowers shall pay interest on the Term Loan
at a rate which is three and one-half percent (3.5%) per annum above the Term
Loan Interest Rate; provided, however, in no event shall any interest to be paid
under this Agreement or under any Loan Document exceed the maximum rate
permitted by law.

3.3 Commitment and Closing Fee. Borrowers shall have paid to Lender on or before
the date of this Agreement Forty-Five Thousand and 00/100 Dollars ($45,000.00)
as a non-refundable commitment and closing fee.

3.4 Facility Fee. Borrowers shall pay to Lender monthly, in arrears, on the
first day of each month (commencing on the first day of the first calendar month
after the date hereof), a facility fee in an amount equal to one percent
(1%) per annum of the Maximum Facility, which facility fee, despite permitted
monthly installment payments, is deemed earned in full for each year on the date
hereof and on each anniversary hereof.

3.5 Collateral Management Fee. Borrowers shall pay to Lender monthly, in
arrears, on the first day of each month, commencing on the first day of the
first calendar month after the date hereof, a collateral management fee in an
amount of One Thousand Two Hundred and Fifty and 00/100 Dollars ($1,250.00).
Notwithstanding the foregoing, on and after the occurrence of an Event of
Default, Borrowers shall pay to Lender monthly, in arrears, on the first day of
each month, commencing on the first day of the first calendar month after the
occurrence of an Event of Default, a collateral management fee in an amount of
Two Thousand Five Hundred and 00/100 Dollars ($2,500.00).

 

20



--------------------------------------------------------------------------------

3.6 Field Examination/Appraisal Fees. Borrowers shall promptly reimburse Lender
for all costs and expenses associated with periodic field examinations and fixed
asset, inventory, real estate and environmental appraisals performed by Lender
and its agents, as from time to time deemed necessary by Lender.

3.7 Liquidated Damages. If Borrowers prepay the principal of the Revolving Loan
to Lender (other than from time to time from working capital or from proceeds
arising from the sale of Inventory and Receivables) or if Borrowers prepay the
principal of the Term Loan to Lender (other than required monthly installments
of principal) or if the outstanding Obligations become due prior to the
Termination Date for any reason or no reason, Borrowers shall pay to Lender at
the time of such prepayment, liquidated damages in an amount equal to: (a) five
percent (5%) of the Maximum Facility if the prepayment is made before the first
anniversary of the date hereof; and (b) two percent (2%) of the Maximum Facility
if the prepayment is made on or after the first anniversary of the date but
before the second anniversary of the date hereof and (c) one percent (1%) of the
Maximum Facility if the prepayment is made on or after the second anniversary of
the date but before the third anniversary of the date hereof. Partial
prepayments of the Revolving Loan (except as set forth specifically above) and
the Term Loan (except as set forth specifically above) are not allowed. Borrower
may not prepay one loan facility without paying the other in full. Borrowers
shall give Lender at least ninety (90) days’ advance written notice
(“Termination Notice”) of Borrowers’ election to prepay the Term Loan and to
terminate the availability of the Revolving Loan under this Agreement prior to
the Termination Date. The Termination Notice shall be irrevocable and shall
specify the effective date of such termination, which effective date shall not
be less than ninety (90) days after the giving of the Termination Notice and
shall be in no event later than the Termination Date. After the Termination
Date, Lender shall have no obligation to make any Revolving Loan Advance(s) to
Borrowers.

3.8 Computation of Interest and Fees. All interest and fees under this Agreement
shall be computed on the basis of a year consisting of three hundred sixty
(360) days for the number of days actually elapsed.

3.9 Payments. All payments with respect to the Obligations shall either be
charged by Lender to Borrowers’ account, charged as a Revolving Loan Advance or
made by Borrowers to Lender in U.S. currency and without any defense, offset or
counterclaim of any kind, at 580 White Plains Road, Suite 610, Tarrytown, New
York 10591, or to such other address as Lender shall specify, by 12:00 noon New
York, New York time on the date when due. Whenever any payment to be made shall
otherwise be due on a day that is not a Banking Day, such payment shall be made
on the next succeeding Banking Day and such extension of time shall be included
in computing interest in connection with any such payment. Lender may make a
Revolving Loan Advance to reimburse itself for any payments on the Obligations
(including fees and expenses payable by Borrowers), which are not paid when due,
without notice or demand to Borrowers. Any delay or failure by Lender submitting
any invoice for such interest or fee or in the making of a Revolving Loan
Advance against the Revolving Loan shall not discharge or relieve Borrowers of
their obligation to make such interest or fee payment.

4. APPLICATION OF PROCEEDS. The proceeds of the Revolving Loan

 

21



--------------------------------------------------------------------------------

Advances shall be used solely by Borrowers to affect the acquisition of certain
assets allowed by Section 9.1 below, to repay existing indebtedness incurred in
connection therewith, and for working capital needed in the normal operation of
Borrowers’ business.

5. INDUCING REPRESENTATIONS. In order to induce Lender to make the Revolving
Loan and the Term Loan, Borrowers make the following representations and
warranties to Lender:

5.1 Organization and Qualifications.

(a) MEDSYSTEMS is a corporation organized and existing pursuant to the laws of
the State of New Jersey having its principal place of business at 575 Route 73
North, Building D, Township of West Berlin, Camden County, New Jersey 08091.
MEDSYSTEMS’ federal tax identification number is 22-3212190. Its New Jersey
state organizational identification number is 0100541773. On the date hereof,
MEDSYSTEMS is not qualified to do business in any state other than the state of
New Jersey.

(b) PROCATH is a corporation organized and existing pursuant to the laws of the
State of New Jersey having its principal place of business at 575 Route 73
North, Building D, Township of West Berlin, Camden County, New Jersey 08091.
PROCATH’s federal tax identification number is 22-3261466. Its New Jersey state
organizational identification number is 0100568383. On the date hereof, PROCATH
is not qualified to do business in any state other than the state of New Jersey.

5.2 Name and Address.

(a) During the preceding five (5) years, MEDSYSTEMS has not been known by nor
has used any other name, whether corporate, fictitious or otherwise, except as
set forth on Schedule 5.2 attached hereto. MEDSYSTEMS’ office is at the address
set forth above.

(b) During the preceding five (5) years, PROCATH has not been known by nor has
used any other name, whether corporate, fictitious or otherwise, except as set
forth on Schedule 5.2 attached hereto. PROCATH’s office is at the address set
forth above.

5.3 Structure. Borrowers have no subsidiaries or Affiliates, except as set forth
on Schedule 5.3 attached hereto.

5.4 Legally Enforceable Agreement. The execution, delivery and performance of
this Agreement, each and all of the other Loan Documents and each and all other
instruments and documents to be delivered by each Borrower or its Affiliates
under this Agreement and the creation of all liens and security interests
provided for herein are within each Borrower’s corporate powers, have been duly
authorized by all necessary or proper corporate action (including the consent of
shareholders where required), are not in contravention of any agreement or
indenture to which either Borrower is a party or by which it is bound, or of the
Certificate of Incorporation or By-Laws of either Borrower, and are not in
contravention of any provision of law and the same do not require the consent or
approval of any governmental body, agency, authority or any other Person which
has not been obtained and a copy thereof furnished to Lender.

 

22



--------------------------------------------------------------------------------

5.5 Solvent Financial Condition. Each Borrower is Solvent.

5.6 Financial Statements. Borrowers’ internally prepared quarterly year-to-date
financial statements for the period ending September 30, 2007, copies of which
have been delivered to Lender, fairly present Borrowers’ financial condition and
results of operations as relevant and as of such dates and there have been no
material changes since such dates. Borrowers have no contingent liabilities,
liabilities for taxes, unusual forward or long-term commitments, or unrealized
or unanticipated losses from any unfavorable commitments, which were not
disclosed in such financial statements or the notes thereto.

5.7 Joint Ventures. Borrowers are not engaged in any joint venture or
partnership with any other Person except those set forth on Schedule 5.7
attached hereto.

5.8 Real Estate. Attached hereto as Schedule 5.8 is a list showing all real
property owned or leased by Borrowers, and if leased, the correct name and
address of the landlord and the date and term of the applicable lease.

5.9 Patents, Trademarks, Copyrights and Licenses. Borrowers own or possess all
the patents, trademarks, service marks, trade names, copyrights and licenses
necessary for the present and planned future conduct of its business without any
conflict with the rights of others. All such patents, trademarks, service marks,
trade names, copyrights, licenses and other similar rights are listed on
Schedule 5.9 attached hereto.

5.10 Existing Business Relationship. There exists no actual or threatened
termination, cancellation or limitation of, or any adverse modification or
change in, the business relationship of either Borrower with any supplier,
customer or group of customers whose purchases individually or in the aggregate
could have a Material Adverse Effect on either Borrower.

5.11 Investment Company Act: Federal Reserve Board Regulations. Neither Borrower
is an “investment company”, or an “affiliated person” of, or “promoter” or
“principal underwriter” for, an “investment company”, as such terms are defined
in the Investment Company Act of 1940, as amended (15 U.S.C. §§ 80(a)(1), et
seq.). The making of the Revolving Loan and the Term Loan under this Agreement
by Lender, the application of the proceeds and repayment thereof by Borrowers
and the performance of the transactions contemplated by this Agreement will not
violate any provision of such Act, or any rule, regulation or order issued by
the Securities and Exchange Commission thereunder. Borrowers do not own any
margin security as that term is defined in Regulation U of the Board of
Governors of the Federal Reserve System and the proceeds of the Revolving Loan
and the Term Loan made pursuant to this Agreement will be used only for the
purposes contemplated under this Agreement. None of the proceeds will be used,
directly or indirectly, for the purpose of purchasing or carrying any margin
security or for the purpose of reducing or retiring any Indebtedness which was
originally incurred to purchase or carry margin security or for any other
purpose which might cause either the Revolving Loan and the Term Loan to be a

 

23



--------------------------------------------------------------------------------

“purpose credit” within the meaning of said Regulation U or Regulations T or X
of the Federal Reserve Board. Borrowers will not take, or permit any agent
acting on its behalf to take, any action which might cause this Agreement or any
document or instrument delivered pursuant hereto to violate any regulation of
the Federal Reserve Board.

5.12 Tax Returns. Borrowers have filed all tax returns (federal, state or local)
required to be filed and paid all taxes shown thereon to be due including
interest and penalties or have provided adequate reserves therefor except where
the failure to file any such tax return would not have a Material Adverse
Effect. No assessments have been made against Borrowers by any taxing authority
nor has any penalty or deficiency been made by any such authority. To Borrowers’
knowledge, no federal income tax return of Borrowers is presently being examined
by the Internal Revenue Service nor are the results of any prior examination by
the Internal Revenue Service or any State or local tax authority being contested
by Borrowers.

5.13 Litigation. Except as disclosed in Schedule 5.13, no action or proceeding
is now pending or, to the knowledge of Borrowers, is threatened against either
Borrower at law, in equity or otherwise, before any court, board, commission,
agency or instrumentality of the federal or state government or of any municipal
government or any agency or subdivision thereof, or before any arbitrator or
panel of arbitrators, and neither Borrower has accepted liability for any such
action or proceeding. Except as disclosed in Schedule 5.13, there is no
proceeding pending before any governmental agency (federal, state or local) and,
to the best of Borrowers’ knowledge, no investigation has been commenced before
any such governmental agency the effect of which, if adversely decided, would or
could, have a Material Adverse Effect.

5.14 Receivables Locations. Annexed hereto as Schedule 5.14 is a list showing
all places at which Borrowers maintain, or will maintain, records relating to
Receivables.

5.15 Inventory Locations. Annexed hereto as Schedule 5.15 is a list showing all
places where Borrowers maintain, or will maintain, Inventory. Such list
indicates whether the premises are owned or leased by Borrowers or whether the
premises are the premises of a warehouseman or other third party, and if owned
by a third party, the name and address of such third party.

5.16 Equipment List and Locations. Annexed hereto as Schedule 5.16 is a list
showing all of Borrowers’ equipment, and describing the places where the same is
located. Such list indicates whether such premises are owned or leased by the
applicable Borrower or whether the premises are the premises of another third
party, and if leased, the name and address of such third party.

5.17 Title/Liens.

(a) Borrowers have good and marketable title to the Collateral as sole owner
thereof.

 

24



--------------------------------------------------------------------------------

(b) There are no existing liens on any Property of either Borrower except for
liens in favor of Lender and liens described in Schedule 5.17.

(c) None of the Collateral is subject to any prohibition against encumbering,
pledging, hypothecating or assigning the same or requires notice or consent in
connection therewith.

5.18 Existing Indebtedness. Borrowers do not have any existing Indebtedness
except the Indebtedness described in Schedule 5.18.

5.19 ERISA Matters. Borrowers do not maintain any Plan and represents that it
will not institute a Plan during the term of this Agreement.

5.20 O.S.H.A. Borrowers have duly complied with, and its facilities, business,
leaseholds, equipment and other property are in compliance in all respects with,
the provisions of the federal Occupational Safety and Health Act and all rules
and regulations thereunder and all similar state and local Governmental Rules
except where the failure to comply will not result in a Material Adverse Effect.
There are no outstanding citations, notices or orders of non-compliance issued
to Borrowers or relating to their facilities, business, leaseholds, equipment or
other property under any such Governmental Rules which have a Material Adverse
Effect.

5.21 Environmental Matters.

(a) (1) No Property owned or used by Borrowers is or has been used by Borrowers
for the generation, manufacture, refining, transportation, treatment, storage,
handling or disposal of any “hazardous substances” or “hazardous wastes”.

(2) The following are all of the Standard Industrial Classification Codes
applicable to the properties and operations of MEDSYSTEMS: 3841.

(3) The following are all of the Standard Industrial Classification Codes
applicable to the properties and operations of PROCATH: 3841.

(b) To Borrowers’ knowledge, each Borrower is in compliance with all applicable
Environmental Laws.

(c) To Borrowers’ knowledge, there has been no contamination or release of
hazardous substances at, upon, under or within any Property owned or leased by
Borrowers.

(d) To Borrowers’ knowledge, there are not now and never have been above-ground
or underground storage tanks at any Property owned or leased by Borrowers.

(e) To Borrowers’ knowledge, all permits and authorizations required under
Environmental Laws for all operations of Borrowers have been duly issued and are
in full force and effect, including but not limited to those for air emissions,
water discharges and treatment, storage tanks and the generation, treatment,
storage and disposal of hazardous substances.

 

25



--------------------------------------------------------------------------------

(f) To Borrowers’ knowledge, there are no past, pending or, to Borrowers’
knowledge, threatened environmental claims against Borrowers or any Property
owned or leased by Borrowers; and to Borrowers’ knowledge, there is no condition
or occurrence on any Property owned or leased by Borrowers that could be
anticipated (1) to form the basis of an environmental claim against Borrowers or
their properties or (2) to cause any Property owned or leased by Borrowers to be
subject to any restrictions on its ownership, occupancy or transferability under
any Environmental Law.

(g) To Borrowers’ knowledge, no portion of any Property owned or leased by
Borrowers contains asbestos-containing material that is or threatens to become
friable.

(h) The representations and warranties set forth in this Section 5.21 shall
survive repayment of the Obligations and the termination of this Agreement and
the other Loan Documents.

5.22 Labor Disputes. There are no pending or, to Borrowers’ knowledge,
threatened labor disputes which could have a Material Adverse Effect.

5.23 Location of Banking and Securities Accounts. Annexed hereto as Schedule
5.23 is a complete and accurate list of all deposit, checking and other bank
accounts, all securities and other accounts maintained with any broker dealer
and all other similar accounts maintained by Borrowers (collectively, “Bank
Accounts”), together with a description thereof.

5.24 Compliance With Laws.

(a) Each Borrower is in compliance with all federal, state and local
governmental rules, ordinances and regulations (“Governmental Rules”) applicable
to its ownership or use of properties or the conduct of its business except
where the failure to comply will not result in a Material Adverse Effect.

(b) On March 26, 2007, the United States Department of Treasury, Office of
Foreign Assets Control (“OFAC”) settled claims of violations by MEDSYSTEMS of
the Iranian Transactions Regulations arising out of MEDSYSTEMS’ October 2003
voluntary disclosure that sales of WorkMate brand cardiac monitoring
workstations were made during the period October 1999 – March 2004 (the “Iranian
Export Violations”) without proper licensing by MEDSYSTEMS’ foreign distributors
to hospitals in Iran. Under the settlement agreement order, MEDSYSTEMS’ was
required to pay a $33,000 fine and take compliance steps as follows:

 

  (1) provide OFAC with a written statement signed by MEDSYSTEMS (A) confirming
that MEDSYSTEMS has not been involved in any violation of an OFAC transaction
since the date of the aforesaid voluntary disclosure or (B) detailing any
violations by MEDSYSTEMS uncovered since such date;

 

26



--------------------------------------------------------------------------------

  (2) provide a detailed description of the internal control system by which
MEDSYSTEMS monitors suspicious activity and ensures that it does not violate any
OFAC sanctions.

 

  (3) institute no later May 11, 2007 regular OFAC-compliance training of all
staff who oversee high-risk transactions;

 

  (4) review both the mailing addresses and permanent addresses in MEDSYSTEMS’
client databases to identify OFAC sanctions targets, and if any are found to
exist, take appropriate action with respect thereto in compliance with
applicable OFAC Regulations;

 

  (5) obtain and maintain records of appropriate information about the parties
with whom MEDSYSTEMS does business, including locations and ultimate
destinations of any export transactions in which MEDSYSTEMS is involved;

 

  (6) review all Code W-9 forms, if any, in MEDSYSTEMS’ files to confirm
compliance with both Code Regulations and OFAC Regulations; and

 

  (7) through March 2010, audit its activities for violations of any OFAC
sanctions and annually provide to OFAC a written summary of the findings signed
by MEDSYSTEMS or it s duly authorized representative.

MEDSYSTEMS represents and warrant that it is in compliance with the OFAC
settlement order and a copy of its required annual OFAC audit summary is
attached hereto as Schedule 5.24. Borrowers represent and warrant that there are
no OFAC violations have occurred since the date of MEDSYSTEMS’ October 2003
voluntary disclosure.

(c) On November 3, 2006, the United States Department of Commerce, Bureau of
Industry and Safety (“BIS”) entered into a settlement order with MEDSYSTEMS
which settled administrative claims arising out of the Iranian Export
Violations. A related criminal investigation commenced by the United States’
Attorney Office of the District of New Jersey resulted in an advice from such
office in March 2006 that a criminal matter would not be prosecuted. A copy of
the favorable disposition by the United States’ Attorney Office of the District
of New Jersey is attached hereto as Schedule 5.24. Borrowers are not aware of
any administrative or criminal investigation proceeding with respect to its
sales and that all foreign sales are in compliance with law.

(d) The Security and Exchange Commission commenced administrative proceedings to
determine whether the Iranian Export Violations constituted federal security law
violations. A copy of the current status of such investigation is attached
hereto as Schedule 5.24.

 

27



--------------------------------------------------------------------------------

5.25 No Other Violations. Neither Borrower is in violation of any term of its
Certificate of Incorporation or By-laws. No event or condition has occurred or
is continuing which constitutes or results in (or would constitute or result in,
with the giving of notice, lapse of time or other condition) (a) a material
breach of, or a material default under, any agreement, undertaking or instrument
to which either Borrower is a party or by which it or any of its Property may be
affected, or (b) the imposition of any lien on any Property of either Borrower.

5.26 Survival of Representations and Warranties. Each Borrower covenants,
warrants and represents to Lender that all of its representations and warranties
contained in this Agreement or in any other Loan Documents shall be true at the
time of each Borrower’s execution of this Agreement and the other Loan
Documents, and Lender’s right to bring an action for breach of any such
representation or warranty or to exercise any remedy under this Agreement based
upon the breach of such representation or warranty shall survive the execution,
delivery and acceptance hereof by Lender and the closing of the transactions
described herein or related hereto until the Obligations are finally and
irrevocably paid in full. The representations and warranties of each Borrower
contained in this Agreement or in any other Loan Documents shall be deemed to be
restated and reconfirmed by Borrowers’ submission of each Borrowing Base
Certifications for the duration of the term, or the extended or renewed term or
terms hereof.

6. FINANCIAL STATEMENTS AND INFORMATION; CERTAIN NOTICES TO LENDER. So long as
either Borrower shall have any Obligations to Lender under this Agreement,
Borrowers shall deliver to Lender, or shall cause to be delivered to Lender in
form satisfactory to Lender:

6.1 Borrowing Base Certificate.

(a) Contemporaneously with Each Borrowing Request: Contemporaneously with each
request for a Revolving Loan Advance, a satisfactorily completed and executed
Borrowing Base Certificate in the form attached as Exhibit A hereto, together
with sales journals, cash receipts journals and detailed sales credit reports
(including the reporting required by Section 3.2(c) of the General Security
Agreement);

(b) Weekly: Weekly (on or before Tuesday of each week as of the preceding week
end), a satisfactorily completed and executed Borrowing Base Certificate in the
form attached as Exhibit A hereto, together with sales journals, cash receipts
journals, detailed sales credit reports and an aged detail of accounts
receivable and the reporting required by Section 3.2(c) of the General Security
Agreement;

(c) Monthly: Monthly (within two (2) days after the end of each month), a
satisfactorily completed and executed Borrowing Base Certificate in the form
attached as Exhibit A hereto, together with sales journals, cash receipts
journals, detailed sales credit reports and an aged summary of accounts
receivable and the reporting required by Section 3.2(c) of the General Security
Agreement.

 

28



--------------------------------------------------------------------------------

6.2 Monthly Reports. Within fifteen (15) days after the end of each month, a
detailed accounts receivable aging, a detailed accounts payable aging, a summary
perpetual inventory report, a collateral update certificate, and a
Reconciliation Report of Borrowers for such month, all in form satisfactory to
Lender, prepared by the applicable Borrower and if Lender so requests, customer
statements.

6.3 Monthly Financial Statements. Within thirty (30) days after the end of each
calendar month, each of the following:

 

  (a) a copy of Borrowers’ consolidated and consolidating monthly financial
statements, internally prepared by Borrowers’ management and substantially in
the same form (except for notes to the financial statements) as required for
Borrowers’ annual financial statements and showing Borrowers’ assets and
liabilities at the end of said calendar month and year to date and the results
of their operations during said calendar month and year to date, said statements
to be certified by the principal financial officer of Borrowers as having been
prepared in accordance with GAAP and being correct and complete subject only to
year end adjustments; and

 

  (b) the Compliance Certificate.

6.4 Quarterly Financial Statements. Not in limitation of the right of Lender to
request other information, as soon as available and in any event within 45 days
after the end of each of Borrowers’ first, second and third fiscal quarters,
each of the following:

 

  (a) Borrowers’ quarterly report on Form 10-Q or, if Borrowers are no longer
required to file reports with the Securities and Exchange Commission, their
balance sheet (consolidated and consolidating with each other) as of the end of
each such fiscal quarter and year-to-date and their statements of operations
(consolidated and consolidating with each other) for such periods, all in
reasonable detail and in each case duly prepared in accordance with GAAP on a
review basis by independent certified public accountants of recognized standing
acceptable to Lender, substantially in the same form (except for notes to the
financial statements), all in reasonable detail and all being correct and
complete in all material respects subject only to year end adjustments; together
with; together with

 

  (b) Borrowers’ consolidating balance sheet as of the end of each such fiscal
quarter and year-to-date and Borrowers’ consolidating statements of operations
and cash flows for such periods; together with

 

  (c) the Compliance Certificate.

 

29



--------------------------------------------------------------------------------

6.5 Annual Financial Statements. Not in limitation of the right of Lender to
request other information, Borrowers shall deliver to Lender as soon as
available and in any event within 120 days after the end of each of Borrowers’
fiscal years, each of the following:

 

  (a) Borrowers’ annual report on Form 10-K or, if Borrowers are no longer
required to file reports with the Securities and Exchange Commission, their
annual audit report for such year (consolidated and consolidating with each
other), including therein their balance sheet as of the end of such fiscal year
and their statements of operations, cash flows and changes in stockholders’
equity (consolidated and consolidating with each other) for such fiscal year,
setting forth in comparative form the corresponding figures for the preceding
fiscal year, prepared in accordance with GAAP, all in reasonable detail and in
each case duly certified, without exception, by independent certified public
accountants of recognized standing acceptable to Lender, together with each of
the following:

 

  (b) all accompanying footnotes and a copy of the management letter, if any,
issued by such accounting firm;

 

  (c) Borrowers’ consolidating balance sheet as of the end of each such fiscal
year and Borrowers’ consolidating statements of operations and cash flows for
such period; together with

 

  (d) the Compliance Certificate.

6.6 Projections. No later than thirty-one (31) days after the start of each
Fiscal Year of Borrowers, monthly financial projections for such fiscal year and
annual projections for each succeeding Fiscal Year of Borrowers in form
satisfactory to Lender.

6.7 Customer Lists. Semiannually, a list of all of Borrowers’ customers and
vendors, including the addresses, and telephone and facsimile numbers of such
customers and vendors which lists shall be delivered within thirty (30) days of
the end of the second fiscal quarter of each Fiscal Year and each Fiscal Year
end.

6.8 Notice of Event of Default and Adverse Business Developments. Immediately
after becoming aware of the existence of a Default or an Event of Default or
after becoming aware of any developments or other information which is likely to
result in a Material Adverse Effect, including, without limitation, the
following:

(a) any dispute that may arise between either Borrower and any governmental
regulatory body or law enforcement authority, including any action relating to
any tax liability of either Borrower;

(b) any labor controversy resulting in or threatening to result in a strike or
work stoppage against either Borrower;

 

30



--------------------------------------------------------------------------------

(c) any proposal by any public authority to acquire the assets or business of
either Borrower;

(d) the location of any Collateral other than at the applicable Borrower’s place
of business or as permitted under this Agreement;

(e) any proposed or actual change of the applicable Borrower’s name, identity,
state of organization or organizational structure; or

(f) any other matter which has resulted or may result in a Material Adverse
Effect.

In each case, the applicable Borrower will provide Lender with telephonic notice
followed by notice in a Record specifying and describing the nature of such
Default, Event of Default or development or information, and such anticipated
effect.

6.9 Other Information. Such other information respecting the financial condition
of either Borrower or any Property of either Borrower in which Lender may have a
lien as Lender may, from time to time, request. Each Borrower authorizes Lender
to communicate directly with each such Borrower’s independent certified public
accountants and authorizes those accountants to provide Lender with financial
statements and to discuss with Lender the financial statements and tax
information. On or before the date of this Agreement, each Borrower shall
deliver to Lender a letter addressed to such accountants instructing them to
comply with the provisions of this Section 6.9, and shall undertake best efforts
to have such letter acknowledged by such accountants.

7. ACCOUNTING. Lender may from time to time render to Borrowers a statement of
account with respect to Lender’s records as to the amounts owed by Borrowers
under the Revolving Loan and the Term Loan. Lender may also from time to time
otherwise account to Borrowers. Each and every statement of account or other
account shall be deemed final, binding and conclusive upon Borrowers in all
respects, as to all matters reflected therein, unless there exists manifest
error or unless Borrowers, within thirty (30) days after the date the account
was rendered, delivers to Lender notice in a Record of any objections which
Borrowers may have to any such account and in that event only those items
expressly objected to in such notice shall be deemed to be disputed. If
Borrowers dispute the correctness of any statement, the notice given by
Borrowers shall specify in detail the particulars of the basis for contending
that such statement is incorrect.

8. AFFIRMATIVE COVENANTS. Each Borrower represents and warrants that, so long as
it shall have any Obligations to Lender under this Agreement, each Borrower
will:

8.1 Business and Existence. Preserve and maintain the applicable Borrower’s
separate existence and rights, privileges and franchises.

8.2 Trade Names. Transact business in the applicable Borrower’s own name and
invoice all of its receivables in its own name.

 

31



--------------------------------------------------------------------------------

8.3 Transactions with Affiliates. Whenever the applicable Borrower’s engages in
transactions with any of its Affiliates, conduct the same on an arms-length
basis or other basis more favorable to such Borrower.

8.4 Taxes. Except as it relates to taxes, assessments, water and sewer rents,
and other governmental charges, imposed upon the Mortgaged Premises which shall
be governed by the applicable provisions of the Mortgage, pay and discharge all
taxes, assessments, government charges and levies imposed upon the applicable
Borrower, its income or its profits or upon any Property belonging to it prior
to the date on which penalties attach thereto, except where (a) the failure to
pay the same shall not result in a lien on any Collateral or (b) the failure to
pay the same shall not cause or result in a Material Adverse Effect or (c) such
taxes, assessments, government charges and levies are less than Five Thousand
and 00/100 Dollars ($5,000.00) in the aggregate and the same are being contested
in good faith by appropriate proceedings being diligently conducted.

8.5 Compliance with Laws. Comply with all Governmental Rules applicable to the
applicable Borrower including, without limitation, all laws and regulations
regarding the collection, payment and deposit of employees’ income, unemployment
and Social Security taxes except where (a) the failure to so comply shall not
result in a lien on any Collateral or (b) the failure to so comply shall not
cause or result in a Material Adverse Effect.

8.6 Maintain Properties; Insurance. Safeguard and protect all Property used in
the conduct of the applicable Borrower’s business (except that the maintenance
of the Mortgaged Premises shall be governed by the applicable provisions of the
Mortgage), and keep all of such Borrower’s Property insured with insurance
companies licensed to do business in the states where the Property is located
against loss or damage by fire or other risk under extended coverage endorsement
and against theft, burglary, and pilferage together with such other hazards as
Lender may from time to time request, in amounts satisfactory to Lender. The
applicable Borrower shall annually, within thirty (30) days of the renewal date
of each applicable policy of insurance, deliver to Lender the policy or policies
of such insurance or certificates of insurance or other evidence of insurance in
form and content satisfactory to Lender, all of which shall contain endorsements
in form satisfactory to Lender naming Lender as lender loss payee and additional
insured and providing that the insurance shall not be canceled, amended or
terminated except upon thirty (30) days’ prior written notice to Lender. All
insurance proceeds received by Lender shall be retained by Lender for
application to the payment of such portion of the Obligations as Lender may
determine in Lender’s sole and absolute discretion. The applicable Borrower
shall promptly notify Lender of any event or occurrence causing a loss or
decline in the value of Property insured in excess of Twenty-Five Thousand and
00/100 Dollars ($25,000.00) or the existence of an event justifying a claim
under any insurance and the estimated amount thereof.

8.7 Business Records. Keep adequate records and books of account with respect to
the applicable Borrower’s business activities in which proper entries are made
in accordance with sound bookkeeping practices reflecting all financial
transactions of such Borrower; and such Borrower shall maintain all of its Bank
Accounts as set forth on Schedule 5.23 of this Agreement.

 

32



--------------------------------------------------------------------------------

8.8 Litigation. Give Lender prompt notice of any suit at law or in equity
against either Borrower involving money or property valued in excess of
Twenty-Five Thousand and 00/100 Dollars ($25,000.00) except where the same is
fully covered by insurance and the insurer has accepted liability therefor in
writing.

8.9 Damage or Destruction of Collateral. Maintain or cause to be maintained the
Collateral and all Properties of each Borrower in good condition and repair at
all times, preserve the Collateral and all its other Properties from loss,
damage, or destruction of any nature whatsoever and provide Lender with prompt
notice in a Record of any destruction or substantial damage to any Collateral
subject to Lender’s security interest having a market value in excess of
Twenty-Five Thousand and 00/100 Dollars ($25,000.00) and of the occurrence of
any condition or event which has caused, or may cause, loss or depreciation in
the value of any Collateral in excess of Twenty-Five Thousand and 00/100 Dollars
($25,000.00).

8.10 Name Change. Provide Lender with not fewer than thirty (30) days notice in
an Authenticated Record prior to any proposed change of name or the creation of
any subsidiary.

8.11 Access to Books and Records. Provide Lender with such reports and with such
access to the applicable Borrower’s books and records and permit Lender to copy
and inspect such reports and books and records all as Lender deems necessary or
desirable to enable Lender to monitor the credit facilities extended hereby.
Lender may upon prior notice examine and inspect the Inventory, equipment or
other Collateral and may examine, inspect and copy all books and records with
respect thereto at any time during the applicable Borrower’s normal business
hours. Each Borrower shall maintain full, accurate and complete records
respecting Inventory, including a perpetual inventory, and all other Collateral
at all times. Each Borrower will pay all costs to be paid on taxes, assessments,
governmental charges or private encumbrances levied, assessed, imposed or
payable upon or with respect to the Inventory, equipment or other Collateral or
any part thereof.

8.12 Solvent. Continue to be Solvent.

8.13 Compliance With Environmental Laws. Comply with all applicable
Environmental Laws.

8.14 Compliance with ERISA and other Employment Laws. Comply with all applicable
provisions of ERISA and the Internal Revenue Code of 1986, as amended, and any
other applicable laws, rules or regulations relating to the compensation of
employees and funding of employee pension plans.

8.15 Proceeds of Collateral. Forthwith upon receipt, pay to Lender the proceeds
of all Collateral, whereupon such proceeds shall be applied to the Obligations
in such order and manner as shall be determined in the sole and absolute
discretion of Lender.

8.16 Delivery of Documents. Notify Lender if any proceeds of Receivables shall
include, or any of the Receivables shall be evidenced by, notes, trade
acceptances or

 

33



--------------------------------------------------------------------------------

instruments or documents, or if any Inventory is covered by documents of title
or chattel paper, whether or not negotiable, and if required by Lender,
immediately deliver them to Lender appropriately endorsed. Each Borrower waives
protest regardless of the form of the endorsement. If either Borrower fails to
endorse any instrument or document, Lender is authorized to endorse it on the
applicable Borrower’s behalf.

9. NEGATIVE COVENANTS. So long as Borrowers shall have any Obligation to Lender
under this Agreement and unless Lender has first consented thereto in an
Authenticated Record, Borrowers shall not in the collective aggregate:

9.1 Indebtedness. Create, incur, assume or suffer to exist, voluntarily or
involuntarily, any Indebtedness, except (i) Obligations to Lender, (ii) trade
debt incurred in the ordinary course of the applicable Borrower’s respective
business; (iii) purchase money financing and equipment leases not to exceed
Twenty-Five Thousand and 00/100 Dollars ($25,000.00) in any Fiscal Year in the
aggregate for Borrowers; and (iv) existing Indebtedness described in
Section 5.18 and/or on Schedule 5.18 related thereto.

9.2 Mergers; Consolidations; Acquisitions. Enter into any merger, consolidation,
reorganization or recapitalization with any other Person; take any steps in
contemplation of dissolution or liquidation; conduct any part of its business
through any corporate subsidiary, unincorporated association or other Person;
acquire the stock or assets of any Person, whether by merger, consolidation,
purchase of stock or otherwise; or acquire all or any substantial part of the
properties of any Person.

9.3 Sale or Disposition. Except for the contemplated sale of MEDSYSTEMS’ ALERT
catheter product line to a European entity and except as it relates to the
removal of fixtures on the Mortgaged Premises which shall be governed by the
applicable provisions of the Mortgage, sell or dispose of all or any Properties
or grant any Person an option to acquire any such Property, provided, however,
that the foregoing shall not prohibit sales of Inventory in the ordinary course
of the applicable Borrower’s business or dispositions of obsolete Inventory not
included as Eligible Inventory in Borrowers’ reports to Lender or obsolete
Equipment.

9.4 Defaults. Permit any landlord, mortgagee, trustee under deed of trust or
lienholder to declare a default under any lease, mortgage, deed of trust or lien
on real estate owned or leased by either Borrower, which default remains uncured
after any stated cure period or for a period in excess of thirty (30) days from
its occurrence, whichever is less, unless such default is being contested by the
applicable Borrower in good faith by appropriate proceedings being diligently
conducted.

9.5 Limitations on Liens. Except as it relates to any mortgage, pledge, lien,
security interest (including, without limitation, a purchase money security
interest), encumbrance, attachment, levy, distraint or other judicial process on
or against the Mortgaged Premises which shall be governed by the applicable
provisions of the Mortgage, suffer any lien, encumbrance, mortgage or security
interest (other than liens created hereunder or liens relating to Indebtedness
contemplated by Section 9.1 above) on any of its property, except such liens as
appear on Schedule 5.17 attached hereto, if any, and any renewals, extensions or
modifications thereof.

 

34



--------------------------------------------------------------------------------

9.6 Dividends and Distributions. Pay any cash dividends, make any capital
distribution in cash or other Property or return of capital, or purchase or
redeem any of its stock or other securities, or retire any of its stock, or take
any action which would have an effect equivalent to any of the foregoing.

9.7 Borrowers’ Names and Offices. Transfer either Borrower’s chief executive
office or change its organizational name or office where it maintains its
records (including computer printouts and programs) with respect to Receivables
or any other Collateral, except with Lender’s prior consent in an Authenticated
Record.

9.8 Fiscal Year. Change its Fiscal Year.

9.9 Change of Control/Management. Have (a) a chief executive officer other than
David Bruce or David Jenkins or another qualified chief executive officer that
is reasonably acceptable to Lender and is employed in such capacity, whether
temporary or permanent, within sixty (60) days after his or her predecessor
ceases to act in that capacity or (b) have a chief financial officer other than
James Caruso or another qualified chief financial officer that is reasonably
acceptable to Lender and is employed in such capacity, whether temporary or
permanent, within sixty (60) days after his or her predecessor ceases to act in
that capacity.

9.10 Guaranties; Contingent Liabilities. Assume, guarantee, endorse,
contingently agree to purchase or otherwise become liable upon the obligation of
any Person, except by the endorsement of negotiable instruments for deposit or
collection or similar transactions in its ordinary course of business as
currently conducted.

9.11 Removal of Collateral. Except as it relates to the removal of fixtures on
the Mortgaged Premises which shall be governed by the applicable provisions of
the Mortgage, remove, or cause or permit to be removed, any of the Collateral or
other Property from the premises where such Collateral or Property is currently
located and as set forth on Schedule 5.14, Schedule 5.15 or Schedule 5.16 of
this Agreement, except for sales of Inventory in the ordinary course of business
or dispositions of obsolete Inventory not included as Eligible Inventory in
Borrowers’ reports to Lender or obsolete Equipment.

9.12 Transfer of Notes or Instruments. Sell, assign, transfer, discount or
otherwise dispose of any promissory note or other instrument payable to it with
or without recourse except in accordance with Section 8.16 and except Borrowers’
endorsements of checks in the ordinary course of business and necessary for
collection for the benefit of Borrowers and/or Lender.

9.13 Settlements. Compromise, settle or adjust any claim relating to any of the
Collateral unless specifically allowed by the General Security Agreement.

 

35



--------------------------------------------------------------------------------

9.14 Change of Business. Cause or permit a change in the nature of its business
as conducted on the date of this Agreement.

9.15 Change of Accounting Practices. Change the applicable Borrower’s present
accounting principles or practices in any respect, except that upon notice to
Lender in a Record Borrowers may change their accounting principles or practices
consistent with GAAP.

9.16 Inconsistent Agreement. Enter into any agreement containing any provision
which would be violated by the performance of Borrowers’ Obligations or other
obligations under this Agreement or any other Loan Document.

9.17 Loan or Advances. Make any loans or advances to any Person, including
without limitation any Affiliate of either Borrower or any stockholder or
employee of any of the foregoing, other than travel advances and loans to its
employees for expenses incurred in the ordinary course of business.

9.18 Investments. Make any investment in any Person including, without
limitation, any Affiliate of either Borrower.

9.19 Affiliates or Subsidiaries. Form any Affiliates or subsidiaries not
existing on the date hereof.

9.20 Term Loan Collateral Deficiency.

(a) Lender will test for the existence of a Term Loan Collateral Deficiency on
each day, whether or not a Borrowing Base Certificate is submitted by Borrowers.

(b) In the event that a Term Loan Collateral Deficiency exists at any time,
Borrowers hereby authorize Lender to retain from the cash proceeds collected
from Borrowers’ Account Debtors an amount equal to such Term Loan Collateral
Deficiency (such cash amount, as from time to time determined, being the “Cash
Collateral”). Lender will retain the Cash Collateral as pledged collateral (the
“Pledge of Cash Collateral”) in a specially designated Blocked Account
maintained by Lender in the name of Lender at a financial institution acceptable
to Lender and otherwise satisfactory to Lender in all respects to secure the
payment of the Obligations until such time that as the Cash Collateral, or a
portion thereof, is no longer needed to cure the applicable Term Loan Collateral
Deficiency. At such time, that portion of the Cash Collateral no longer needed
to cure the applicable Term Loan Collateral Deficiency will be released to
Borrowers so long as no Default or Event of Default has occurred hereunder. If
Lender is for any reason unable to retain or maintain any required Cash
Collateral or Pledge of Cash Collateral, Borrowers shall immediately make
payment to Lender in the amount of the required Cash Collateral. If Borrowers
fail to do so after demand made by Lender, an Event of Default will have
occurred under this Agreement.

9.21 Limitation on Transactions with Affiliates or Subsidiaries. Borrowers will
not transact any business with any Affiliate or any Subsidiary in an amount
which exceeds $200,000 in the aggregate during calendar year 2008. After
calendar year 2008, Borrowers will not transact any business with any Affiliate
or any Subsidiary.

 

36



--------------------------------------------------------------------------------

9.22 EBITDA. Permit Borrowers’ EBITDA to be less than the following as at each
testing date set forth below, compliance for this covenant to be determined
based on the consolidated performance of both Borrowers for the applicable
fiscal quarter without regard to Borrowers’ cumulative performance for the
fiscal year to date:

 

Amount

  

Time Period

(negative) $1,500,000

   as at March 31, 2008

(negative) $2,500,000

   for the period from January 1, 2008, to and including June 30, 2008

(negative) $3,000,000

   for the period from January 1, 2008, to and including September 30, 2008

(negative) $3,000,000

   for the period from January 1, 2008, to and including December 31, 2008

(negative) $2,000,000

   as at March 31, 2009 (based on a trailing 12 months)

(negative) $750,000

   as at June 30, 2009 (based on a trailing 12 months)

(negative) $250,000

   as at September 30, 2009 (based on a trailing 12 months)

(positive) $250,000

   as at December 31, 2009 (based on a trailing 12 months)

(positive) $750,000

   as at March 31, 2010, and as at each June 30, September 30, December 31 and
March 31 thereafter (based on a trailing 12 months as at each such March 31,
June 30, September 30, and December 31)

 

37



--------------------------------------------------------------------------------

9.23 Capital Expenditures. Make or agree to make Capital Expenditures determined
based on the consolidated financial statements of both Borrowers, without regard
to any Affiliate or Subsidiary of either Borrower, in an amount which exceeds
$500,000 during any one Fiscal Year.

10. CONDITIONS TO REVOLVING LOAN ADVANCES.

10.1 Lender’s Right to Take Certain Actions. Lender’s obligation to make any
Revolving Loan Advance is subject to the condition that, as of the date of the
Revolving Loan Advance, no Default or Event of Default shall have occurred and
be continuing and that the matters set forth in Section 5 of this Agreement and
the representations and covenants set forth in the other Loan Documents continue
to be true and complete. Borrowers’ acceptance of each Revolving Loan Advance
under this Agreement shall constitute a confirmation binding on Borrowers, as of
the date of the Revolving Loan Advance, of the matters set forth in Section 5 of
this Agreement, of the representations and covenants set forth in the other Loan
Documents, and that no Default or Event of Default then exists. If requested by
Lender, Borrowers shall further confirm such matters by delivery of a Record
dated the day of the Revolving Loan Advance and signed by an authorized officer
of Borrowers.

11. TERM. Unless sooner terminated by Lender pursuant to the terms of this
Agreement, the period during which the Revolving Loan shall be available shall
initially be a period commencing on the date hereof and concluding on the
Termination Date.

12. EVENTS OF DEFAULT.

12.1 Defaults. The occurrence of any one or more of the following shall
constitute an “Event of Default”:

(a) if either Borrower shall fail to make any payment when due on any Obligation
under this Agreement or any other Loan Document; or

(b) if either Borrower shall fail to comply with any term, condition, covenant,
warranty or representation contained in Section 6.1, Section 6.2, Section 6.8,
Section 8.1, Section 8.4, Section 8.6, Section 8.11, Section 8.15, Section 9.1,
Section 9.2, Section 9.3, Section 9.5, Section 9.7, Section 9.10, Section 9.11,
Section 9.12, Section 9.22 and Section 9.23 of this Agreement; or

(c) if either Borrower shall fail to comply with any term, condition, covenant,
warranty or representation contained in Articles 6, 8 or 9 of this Agreement
(other than those set forth in subsection (b) above which are governed by said
subsection (b)), provided, however, that if the applicable Borrower’s failure is
capable of cure, Lender will provide such Borrower notice and 5 days opportunity
to cure before an Event of Default is deemed to exist, provided further however
that Lender will not be required to provide the foregoing notice and opportunity
to cure, together with any similar notice and opportunity to cure required under
any other subsection of this Section 12.1 or under any other Loan Document, more
than twice in any one calendar year; or

 

38



--------------------------------------------------------------------------------

(d) if either Borrower shall fail to comply with any term, condition, covenant
or warranty of or in this Agreement other than in Articles 6, 8 or 9 of this
Agreement, and such failure continues for a period in excess of fifteen
(15) days after the earlier of (1) Borrowers’ knowledge that a default exists or
(2) notice thereof is given by Lender to the applicable Borrower; or

(e) if either Borrower shall fail to comply with any term, condition, covenant,
warranty or representation contained in any of the other Loan Documents or any
other agreement between Lender and the applicable Borrower and such failure
continues beyond any applicable grace or notice period; or

(f) if either Borrower shall cease to be Solvent, make an assignment for the
benefit of its creditors, call a meeting of its creditors to obtain any general
financial accommodation, suspend business or if any case under any provision of
the Bankruptcy Code including provisions for reorganizations, shall be commenced
by or against either Borrower or if a receiver, trustee or equivalent officer
shall be appointed for all or any of the Properties of either Borrower; or

(g) if any statement or representation contained in any financial statement or
certificate delivered by either Borrower to Lender shall be false, in any
material respect, when made, or if of a continuing nature, becomes materially
false; to the extent that any aforementioned statement or representation is made
to the best of the information, knowledge or belief of Borrowers but the
underlying statement or representation is nonetheless false or misleading in any
material respect, an Event of Default will be deemed to have occurred hereunder
if Borrowers fail to correct the condition underlying the statement or
representation within twenty (20) days after notice from Lender to do so; or

(h) if Borrowers’ independent public accountants shall refuse to deliver any
financial statement required by this Agreement; or

(i) if a judgment (other than a judgment where the claim is fully covered by
insurance and the insurance company has accepted liability therefore in writing)
shall be entered against either Borrower in any action or proceeding and shall
not be stayed, vacated, bonded, paid or discharged within twenty (20) days after
the earlier of (1) Borrowers’ knowledge that the judgment has been entered or
(2) notice thereof is given by Lender to the applicable Borrower, it being
understood that an Event of Default will have occurred only after the expiration
of the aforesaid 20-day period, provided further however that Lender will not be
required to provide the foregoing 20-day period, together with any similar
notice or similar time period for cure required under any other subsection of
this Section 12.1 or under any other Loan Document, more than twice in any one
calendar year; or

(j) if any obligation of either Borrower in respect of any Indebtedness (other
than Indebtedness to Lender) exceeding in the aggregate Fifty Thousand and
00/100 Dollars ($50,000.00) shall be declared to be or shall become due and
payable prior to its stated maturity or such obligation shall not be paid as and
when the same becomes due and payable; or there shall occur any event or
condition which constitutes an event of default under any mortgage, indenture,
instrument, agreement or evidence of Indebtedness relating to any

 

39



--------------------------------------------------------------------------------

obligation of either Borrower in respect of any such Indebtedness the effect of
which is to permit the holder or the holders of such mortgage, indenture,
instrument, agreement or evidence of Indebtedness, or a trustee, agent or other
representative on behalf of such holder or holders, to cause the Indebtedness
evidenced thereby to become due prior to its stated maturity; or

(k) the occurrence and continuance of any Material Adverse Effect, provided,
however, that if the Material Adverse Effect is capable of cure, Lender will
provide Borrowers notice and 5 days opportunity to cure before an Event of
Default is deemed to exist, provided further however that Lender will not be
required to provide the foregoing notice and opportunity to cure, together with
any similar notice and opportunity to cure required under any other subsection
of this Section 12.1 or under any other Loan Document, more than twice in any
one calendar year.

Upon any Event of Default, Lender may terminate this Agreement without prior
notice or demand to either Borrower or may demand payment in full of all
Obligations (whether otherwise then payable on demand or not) without
terminating this Agreement and upon the occurrence of any Event of Default or
event which the giving of notice or passage of time would become such an Event
of Default, shall, in any event, be under no further responsibility to extend
any credit or afford any financial accommodation to either Borrower, whether
under this Agreement or otherwise.

12.2 Obligations Immediately Due. Upon the Termination Date, all of Borrowers’
Obligations to Lender including, but not limited to, the Revolving Loan and the
Term Loan shall immediately become due and payable without further notice or
demand.

12.3 Continuation of Security Interests. Notwithstanding any termination, until
all Obligations of Borrowers shall have been fully paid and satisfied, Lender
shall retain all security in and title to all existing and future Collateral
held by Lender under the General Security Agreement or under any other Loan
Document and Borrowers shall continue to assign Receivables and consign
Inventory to Lender and continue to turn over all proceeds of Collateral to
Lender.

13. REMEDIES OF LENDER. Upon the occurrence of any Event of Default or upon any
termination of this Agreement, then Lender shall have, in addition to all of its
other rights under this Agreement all of the rights and remedies provided in the
General Security Agreement.

14. GENERAL PROVISIONS.

14.1 Rights Cumulative. Lender’s rights and remedies under this Agreement shall
be cumulative and non-exclusive of any other rights or remedies which Lender may
have under any other agreement or instrument, by operation of law or otherwise.

14.2 Successors and Assigns. This Agreement is entered into for the benefit of
the parties hereto and their successors and assigns. It shall be binding upon
and shall inure to the benefit of the parties, their successors and assigns.
Lender shall have the right, without the necessity of any further consent or
authorization by Borrowers, to sell, assign, securitize or

 

40



--------------------------------------------------------------------------------

grant participation in all, or a portion of, Lender’s interest in the Revolving
Loan and the Term Loan, to other financial institutions of the Lender’s choice
and on such terms as are acceptable to Lender in its sole discretion. Lender
shall give Borrowers notice of any such sale, assignment or participation.

14.3 Notice. Wherever this Agreement provides for notice to any party (except as
expressly provided to the contrary), it shall be given by messenger, facsimile,
certified U.S. mail with return receipt requested, or nationally recognized
overnight courier with receipt requested, effective when either received or
receipt rejected by the party to whom addressed, or by electronic mail, and
shall be addressed as follows, or to such other address as the party affected
may hereafter designate (notices sent to MEDSYSTEMS will be deemed to be notices
sent to PROCATH, without need for a separate notice to be sent to PROCATH):

 

If to Lender:

   Keltic Financial Partners, LP    Attn: John P. Reilly, Managing Partner   
580 White Plains Road    Suite 610    Tarrytown, New York 10591    Telephone:   
914-921-3555 (ext. 208)    Facsimile:    914-921-1154    E-mail:    both of
aliobis@kelticfinancial.com and       jreilly@kelticfinancial.com

With a copy to:

   Lender’s counsel:    Meyner and Landis, LLP    Suite 2500    One Gateway
Center    Newark, New Jersey 07102   

Attn: John N. Malyska, Esq.

   Telephone:    973-624-2800 Ext. 442    Facsimile:    973-624-0356    E-mail:
   jmalyska@meyner.com

If to Borrowers:

   EP MEDSYSTEMS, INC.    575 Route 73 North    Building D    West Berlin, New
Jersey 08091   

Attn: James Caruso, CFO

   Telephone:    856-753-8533    Facsimile:    856-753-8544    E-mail:   
jcaruso@epmedsystems.com

With a copy to:

   Borrowers’ counsel:    Morgan Lewis & Bockius LLP    1701 Market Street   
Philadelphia, Pennsylvania 19103   

Attn: Joanne R. Soslow, Esq.

  

Telephone:

  

215-963-5262

  

Facsimile:

  

215-963-5001

  

E-mail:

  

jsoslow@morganlewis.com

 

41



--------------------------------------------------------------------------------

14.4 Strict Performance. The failure, at any time or times hereafter, to require
strict performance by Borrowers of any provision of this Agreement shall not
waive, affect or diminish any right of Lender thereafter to demand strict
compliance and performance therewith. Any suspension or waiver by Lender of any
Default or Event of Default by Borrowers under this Agreement or any other Loan
Document shall not suspend, waive or affect any other Default or Event of
Default by Borrowers under this Agreement or any other Loan Document, whether
the same is prior or subsequent thereto and whether of the same or a different
type.

14.5 Waiver. Each Borrower waives presentment, protest, notice of dishonor and
notice of protest upon any instrument on which it may be liable to Lender as
maker, endorser, guarantor or otherwise.

14.6 Construction of Agreement. The parties hereto agree that the terms and
language of this Agreement were the result of negotiations between the parties,
and, as a result, there shall be no prescription that any ambiguities in this
Agreement shall be resolved against any party. Any controversy over the
construction of this Agreement shall be decided mutually without regard to
events of authorship or negotiation.

14.7 Expenses. If, at any time or times prior or subsequent to the date hereof,
regardless of whether or not a Default or an Event of Default then exists or any
of the transactions contemplated under this Agreement are concluded, Lender
employs counsel for advice or other representation, or incurs legal expenses, or
consulting fees and expenses, or other costs or out-of-pocket expenses in
connection with: (A) the negotiation and preparation of this Agreement or any
other Loan Document, or any amendment of or modification of this Agreement or
any other Loan Document; (B) the administration of this Agreement or any of the
other Loan Documents and the transactions contemplated hereby and thereby;
(C) periodic audits and appraisals performed by Lender; (D) any litigation,
contest, dispute, suit, proceeding or action (whether instituted by Lender,
either Borrower or any other Person) in any way relating to the Collateral, this
Agreement or any other Loan Document or either Borrower’s affairs; (E) the
perfection of any lien on the Collateral; (F) any attempt to enforce any rights
or remedies of Lender against either Borrower or any other Person which may be
obligated to Lender by virtue of this Agreement or any other Loan Document
including, without limitation, the Account Debtors; or (G) any attempt to
inspect, verify, protect, preserve, restore, collect, sell, liquidate or
otherwise dispose of or realize upon the Collateral; then, in any such event,
the reasonable attorneys’ fees and expenses arising from such services and all
expenses, costs, charges and other fees of such counsel of Lender or relating to
any of the events or actions described in this Section 14.7 shall be payable by
Borrowers to Lender, and shall be additional Obligations under this Agreement
secured by the Collateral. Additionally, if any taxes (excluding taxes imposed
upon or measured by the net income of Lender, but including any intangibles tax,
stamp tax or recording tax) shall be payable on account of the execution or
delivery of this Agreement, or the execution, delivery, issuance or recording of
any other Loan

 

42



--------------------------------------------------------------------------------

Document, or the creation of any of the Obligations under this Agreement, by
reason of any existing or hereafter enacted federal or state statute, each
Borrower will pay (or will promptly reimburse Lender for the payment of) all
such taxes including, but not limited to, any interest and penalties thereon,
and will indemnify, defend and hold Lender harmless from and against any
liability in connection therewith. Borrowers shall also reimburse Lender for all
other expenses incurred by Lender in connection with the transactions
contemplated under this Agreement or the other Loan Documents, including,
without limitation, fees in connection with any bank account, the Lockbox, wire
charges, automatic clearing house fees and other similar costs and expenses.

14.8 Reimbursements Charged to Revolving Loan. With respect to any amount
advanced by Lender and required to be reimbursed by Borrowers pursuant to the
foregoing provisions of Section 14.7, it is hereby agreed that Lender may charge
any such amount to the Revolving Loan on the dates such reimbursement is made.
Each Borrower’s obligations under Section 14.7 are joint and several and shall
survive termination of the other provisions of this Agreement.

14.9 Waiver of Right to Jury Trial.

(a) Borrowers and Lender recognize that in matters related to the Loan and this
Agreement, and as it may be subsequently modified and/or amended, any such party
may be entitled to a trial in which matters of fact are determined by a jury (as
opposed to a trial in which such matters are determined by a federal or state
judge). By execution of this Agreement, Lender and Borrowers will give up their
respective right to a trial by jury. Borrowers and Lender each hereby expressly
acknowledged that this waiver is entered into to avoid delays, minimize trial
expenses, and streamline the legal proceedings in order to accomplish a quick
resolution of claims arising under or in connection with the Revolving Note and
this Agreement.

(b) WAIVER OF JURY TRIAL. TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW, BORROWERS
AND LENDER EACH HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHT
THAT EITHER BORROWERS OR LENDER MAY HAVE TO A TRIAL BY JURY IN RESPECT TO ANY
LITIGATION, DIRECTLY OR INDIRECTLY, AT ANY TIME ARISING OUT OF, UNDER, OR IN
CONNECTION WITH THE REVOLVING LOAN, THIS AGREEMENT, OR ANY TRANSACTION
CONTEMPLATED THEREBY OR HEREBY, BEFORE OR AFTER MATURITY.

(c) CERTIFICATIONS. EACH BORROWER HEREBY CERTIFIES THAT NEITHER ANY
REPRESENTATIVE NOR AGENT OF LENDER NOR LENDER’S COUNSEL HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, OR IMPLIED THAT LENDER WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER. EACH BORROWER ACKNOWLEDGES
THAT LENDER HAS BEEN INDUCED TO ENTER INTO THE TRANSACTION BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATION HEREIN.

 

43



--------------------------------------------------------------------------------

14.10 Indemnification by Borrowers/Waiver of Claims. Each Borrower hereby
covenants and agrees to indemnify, defend (with counsel selected by Lender) and
hold harmless Lender and its officers, partners, employees, consultants and
agents from and against any and all claims, damages, liabilities, costs and
expenses (including, without limitation, the actual fees and expenses of
counsel) which may be incurred by or asserted against Lender or any such other
Person in connection with:

(a) any investigation, action or proceeding arising out of or in any way
relating to this Agreement, any of the Revolving Loan and the Term Loan, any of
the other Loan Documents, any other agreement relating to any of the
Obligations, any of the Collateral, or any act or omission relating to any of
the foregoing; or

(b) any taxes, liabilities, claims or damages relating to the Collateral or
Lender’s liens thereon; or

(c) the correctness, validity or genuineness of any instrument or document that
may be released or endorsed to either Borrower by Lender (which shall
automatically be deemed to be without recourse to Lender in any event), or the
existence, character, quantity, quality, condition, value or delivery of any
goods purporting to be represented by any such documents; or

(d) any broker’s commission, finder’s fee or similar charge or fee in connection
with the Revolving Loan and the transactions contemplated in this Agreement.

Notwithstanding anything contained herein to the contrary, the foregoing
indemnity obligations shall not apply to any claims, damages, liabilities, costs
and costs attributable to Lender’s willful misconduct.

14.11 Savings Clause for Indemnification. To the extent that the undertaking to
indemnify, pay and hold harmless set forth in Section 14.10 above may be
unenforceable because it is violative of any law or public policy, Borrowers
shall contribute the maximum portion which it is permitted to pay and satisfy
under applicable law to the payment and satisfaction of all matters referred to
under Section 14.10.

14.12 Waiver. To the extent permitted by applicable law, no claim may be made by
Borrowers or any other Person against Lender or any of its Affiliates, partners,
officers, employees, agents, attorneys or consultants for any special, indirect,
consequential or punitive damages in respect of any claim for breach of
contract, tort or any other theory of liability arising out of or related to the
transactions contemplated by this Agreement or the other Loan Documents or any
act, omission or event occurring in connection therewith; and each Borrower
hereby waives, releases and agrees not to sue upon any claim for any such
damages, whether or not accrued and whether or not known or suspected to exist
in its favor. Neither Lender nor any of its Affiliates, partners, officers,
employees, agents, attorneys or consultants shall be liable for any action taken
or omitted to be taken by it or them under or in connection with this Agreement
or the transactions contemplated hereby, except for its or their own negligence
or willful misconduct.

 

44



--------------------------------------------------------------------------------

14.13 Entire Agreement; Amendments; Lender’s Consent. This Agreement (including
the Exhibits and Schedules thereto) and the other Loan Documents supersede, with
respect to their subject matter, all prior and contemporaneous agreements,
understandings, inducements or conditions between the respective parties,
whether express or implied, oral or written. No amendment or waiver of any
provision of this Agreement or any other Loan Document, nor consent to any
departure by either Borrower therefrom, shall in any event be effective unless
the same shall be in a Record Authenticated by Lender, and then such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given.

14.14 Cross Default; Cross Collateral. Each Borrower hereby agrees that (a) all
other agreements between either Borrower and Lender are hereby amended so that
an Event of Default under this Agreement is an Event of Default under all such
other agreements and an Event of Default under any one of the other agreements
is an Event of Default under this Agreement, and (b) the Collateral under this
Agreement secures the Obligations now or hereafter outstanding under all other
agreements between either Borrower and Lender and the Collateral pledged under
any other agreement with Lender secures the Obligations under this Agreement.

14.15 Execution in Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute but one and the same agreement.

14.16 Severability of Provisions. Any provision of this Agreement or any of the
other Loan Documents that is prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such prohibition
or unenforceability without invalidating the remaining provisions of this
Agreement or the other Loan Documents or affecting the validity or
enforceability of such provision in any other jurisdiction.

14.17 Table of Contents; Headings. The table of contents and headings preceding
the text of this Agreement are inserted solely for convenience of reference and
shall not constitute a part of this Agreement or affect its meaning,
construction or effect.

14.18 Exhibits and Schedules. All of the Exhibits and Schedules to this
Agreement are hereby incorporated by reference herein and made a part hereof.

15. GOVERNING LAW; CONSENT TO JURISDICTION.

15.1 THIS AGREEMENT WAS NEGOTIATED IN THE STATE OF NEW YORK, AND MADE BY LENDER
AND ACCEPTED BY BORROWERS IN THE STATE OF NEW YORK, AND THE PROCEEDS OF THE
REVOLVING NOTE AND THE TERM NOTE DELIVERED PURSUANT THERETO WERE DISBURSED FROM
THE STATE OF NEW YORK, WHICH STATE THE PARTIES AGREE HAS A SUBSTANTIAL
RELATIONSHIP TO THE PARTIES AND TO THE UNDERLYING TRANSACTION EMBODIED HEREIN,
AND IN ALL RESPECTS, INCLUDING MATTERS OF CONSTRUCTION, VALIDITY AND
PERFORMANCE, THIS AGREEMENT AND THE OBLIGATIONS ARISING HEREUNDER SHALL BE
GOVERNED BY, AND

 

45



--------------------------------------------------------------------------------

CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS MADE AND PERFORMED IN SUCH STATE AND ANY APPLICABLE LAW OF THE UNITED
STATES OF AMERICA EXCEPT THAT AT ALL TIMES THE PROVISIONS FOR THE CREATION,
PERFECTION, AND ENFORCEMENT OF THE LIENS AND SECURITY INTERESTS CREATED PURSUANT
HERETO AND PURSUANT TO THE OTHER LOAN DOCUMENTS SHALL BE GOVERNED BY AND
CONSTRUED ACCORDING TO THE LAW OF THE STATE IN WHICH THE APPLICABLE INDIVIDUAL
PROPERTY IS LOCATED, IT BEING UNDERSTOOD THAT, TO THE FULLEST EXTENT PERMITTED
BY THE LAW OF SUCH STATE, THE LAW OF THE STATE OF NEW YORK SHALL GOVERN THE
VALIDITY AND THE ENFORCEABILITY OF ALL LOAN DOCUMENTS AND ALL OF THE
INDEBTEDNESS OR OBLIGATIONS ARISING HEREUNDER OR THEREUNDER. TO THE FULLEST
EXTENT PERMITTED BY LAW, LENDER AND BORROWERS HEREBY UNCONDITIONALLY AND
IRREVOCABLY WAIVE ANY CLAIM TO ASSERT THAT THE LAW OF ANY OTHER JURISDICTION
GOVERNS THIS AGREEMENT, THE REVOLVING NOTE AND THE TERM NOTE; AND THIS
AGREEMENT, THE REVOLVING NOTE AND THE TERM NOTE SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

15.2 ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR EITHER BORROWER, ANY
GUARANTOR OR OTHER PARTY TO THIS TRANSACTION ARISING OUT OF OR RELATING TO THIS
AGREEMENT SHALL BE INSTITUTED IN THE SOLE OPTION OF LENDER IN ANY FEDERAL OR
STATE COURT LOCATED IN WESTCHESTER COUNTY, NEW YORK, PURSUANT TO § 5-1402 OF THE
NEW YORK GENERAL OBLIGATIONS LAW, AND LENDER AND BORROWERS WAIVE ANY OBJECTION
WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH SUIT,
ACTION OR PROCEEDING, AND LENDER AND EACH BORROWER HEREBY IRREVOCABLY SUBMIT TO
THE JURISDICTION OF ANY SUCH COURT IN ANY SUIT, ACTION OR PROCEEDING. EACH
BORROWER SHALL DESIGNATE FROM TIME TO TIME AN AUTHORIZED AGENT HAVING AN OFFICE
IN THE STATE OF NEW YORK TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING IN
ANY FEDERAL OR STATE COURT LOCATED IN NEW YORK, NEW YORK, AND AGREES THAT
SERVICE OF PROCESS UPON SUCH AGENT AT SUCH ADDRESS AND WRITTEN NOTICE OF SUCH
SERVICE ON SUCH BORROWER MAILED OR DELIVERED TO SUCH BORROWER IN THE MANNER
PROVIDED HEREIN SHALL BE DEEMED IN EVERY RESPECT EFFECTIVE SERVICE OF PROCESS
UPON SUCH BORROWER IN ANY SUCH SUIT, ACTION OR PROCEEDING IN THE STATE OF NEW
YORK. EACH BORROWER (1) SHALL GIVE PROMPT NOTICE TO LENDER OF ANY CHANGE OF
ADDRESS OF ITS AUTHORIZED AGENT HEREUNDER, (2) MAY AT ANY TIME AND FROM TIME TO
TIME DESIGNATE A SUBSTITUTE AUTHORIZED AGENT WITH AN OFFICE IN NEW YORK, NEW
YORK (WHICH OFFICE SHALL BE DESIGNATED AS THE ADDRESS FOR SERVICE OF PROCESS),
AND (3) SHALL PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF ITS AUTHORIZED AGENT
CEASES TO HAVE AN OFFICE IN WESTCHESTER COUNTY, NEW YORK OR IS DISSOLVED WITHOUT

 

46



--------------------------------------------------------------------------------

LEAVING A SUCCESSOR. EACH BORROWER REPRESENTS AND WARRANTS THAT IT HAS REVIEWED
THIS CONSENT TO JURISDICTION PROVISION WITH ITS LEGAL COUNSEL, AND HAS MADE THIS
WAIVER KNOWINGLY AND VOLUNTARILY.

THIS IS THE LAST PAGE OF THIS DOCUMENT.

THE NEXT PAGE IS THE SIGNATURE PAGE.

 

47



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their officers thereunto duly authorized on the day and year first above
written.

 

   

KELTIC FINANCIAL PARTNERS, LP

   

By:

  Keltic Financial Services LLC,       its general partner    

By:

 

/s/ John P. Reilly

      John P. Reilly       Managing Partner

WITNESS AS TO BOTH:

   

EP MEDSYSTEMS, INC.

/s/ David I. Bruce

    By:  

/s/ James J. Caruso

David I. Bruce

      James J. Caruso    

PROCATH CORPORATION

   

By:

 

/s/ James J. Caruso

      James J. Caruso

 

48